Exhibit 10.3

EXHIBIT A

FORM OF AMENDED AND RESTATED REVOLVING CREDIT NOTE

 

$                                            , 2007

FOR VALUE RECEIVED, the undersigned (collectively, “Maker”), hereby promise to
pay to                                          (“Payee”), or order, in
accordance with the terms of that certain Credit Agreement, dated as of
August 7, 2007, as from time to time in effect, among Safari Ventures LLC, the
Subsidiary Borrowers, KeyBank National Association, for itself and as Agent, and
such other Lenders as may be from time to time named therein (the “Credit
Agreement”), to the extent not sooner paid, on or before the Revolving Credit
Maturity Date, the principal sum of             ($            ), or such amount
as may be advanced by the Payee under the Credit Agreement as a Revolving Credit
Loan with daily interest from the date thereof, computed as provided in the
Credit Agreement, on the principal amount hereof from time to time unpaid, at a
rate per annum on each portion of the principal amount which shall at all times
be equal to the rate of interest applicable to such portion in accordance with
the Credit Agreement, and with interest on overdue principal and, to the extent
permitted by applicable law, on overdue installments of interest and late
charges at the rates provided in the Credit Agreement. Interest shall be payable
on the dates specified in the Credit Agreement, except that all accrued interest
shall be paid at the stated or accelerated maturity hereof or upon the
prepayment in full hereof. Capitalized terms used herein and not otherwise
defined herein shall have the meanings set forth in the Credit Agreement.

Payments hereunder shall be made to the Agent for the Payee at 127 Public
Square, Cleveland, Ohio 44114-1306, or at such other address as Agent may
designate from time to time.

This Note is one of one or more Revolving Credit Notes evidencing borrowings
under and is entitled to the benefits and subject to the provisions of the
Credit Agreement. The principal of this Note may be due and payable in whole or
in part prior to the Revolving Credit Maturity Date and is subject to mandatory
prepayment in the amounts and under the circumstances set forth in the Credit
Agreement, and may be prepaid in whole or from time to time in part, all as set
forth in the Credit Agreement.

Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law. If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Maker and to the payment
of interest or, if such excessive interest exceeds the unpaid balance of
principal of the Obligations of the undersigned Maker, such excess shall be
refunded to the undersigned

 

A-1



--------------------------------------------------------------------------------

Maker. All interest paid or agreed to be paid to the Lenders shall, to the
extent permitted by applicable law, be amortized, prorated, allocated and spread
throughout the full period until payment in full of the principal of the
Obligations of the undersigned Maker (including the period of any renewal or
extension thereof) so that the interest thereon for such full period shall not
exceed the maximum amount permitted by applicable law. This paragraph shall
control all agreements between the undersigned Maker and the Lenders and the
Agent.

In case an Event of Default shall occur, the entire principal amount of this
Note may become or be declared due and payable in the manner and with the effect
provided in said Credit Agreement.

This Note shall, pursuant to New York General Obligations Law Section 5-1401, be
governed by the laws of the State of New York.

The undersigned Maker and all guarantors and endorsers hereby waive presentment,
demand, notice, protest, notice of intention to accelerate the indebtedness
evidenced hereby, notice of acceleration of the indebtedness evidenced hereby
and all other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note, except as specifically otherwise
provided in the Credit Agreement, and assent to extensions of time of payment or
forbearance or other indulgence without notice.

This Note is delivered in amendment and restatement of the Original Note.

IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.

 

SAFARI VENTURES LLC, a Delaware limited liability company By:   Eden Management
LLC, a Delaware limited liability company, its Managing Member  

By:

  Panda Interests LLC,    

a Virginia limited liability company,

its Managing Member

    By:  

 

    Name:   Lammot J. du Pont     Title:   Manager       (SEAL)

[Signatures Continued On Next Page]

 

A-2



--------------------------------------------------------------------------------

RHINO EQUITY LLC, a Delaware limited liability company By:   Safari Ventures
LLC, a Delaware limited liability company, its Managing Member  

By:

  Eden Management LLC, a Delaware limited liability company, its Managing Member
    By:   Panda Interests LLC,       a Virginia limited liability company, its
Managing Member       By:  

 

      Name:   Lammot J. du Pont       Title:   Manager         (SEAL) QUILL
EQUITY LLC, a Delaware limited liability company By:   Safari Ventures LLC, a
Delaware limited liability company, its Managing Member   By:   Eden Management
LLC, a Delaware limited liability company, its Managing Member     By:   Panda
Interests LLC,       a Virginia limited liability company,       its Managing
Member       By:  

 

      Name:   Lammot J. du Pont       Title:   Manager         (SEAL)

[SIGNATURES CONTINUE ON NEXT PAGE]

 

A-3



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

LEMUR PROPERTIES LLC, a Delaware limited liability company By:   Safari Ventures
LLC, a Delaware limited liability company, its Managing Member  

By:

  Eden Management LLC, a Delaware limited liability company, its Managing Member
    By:   Panda Interests LLC,       a Virginia limited liability company,      
its Managing Member       By:  

 

      Name:   Lammot J. du Pont       Title:   Manager         (SEAL)

[Signatures Continued On Next Page]

 

A-4



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

PORPOISE VENTURES LLC, a Delaware limited liability company By:   Safari
Ventures LLC, a Delaware limited liability company, its Managing Member  

By:

  Eden Management LLC, a Delaware limited liability company, its Managing Member
    By:   Panda Interests LLC,       a Virginia limited liability company,      
its Managing Member       By:  

 

      Name:   Lammot J. du Pont       Title:   Manager         (SEAL)

 

A-5



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF SWING LOAN NOTE

 

$25,000,000.00                        , 2007

FOR VALUE RECEIVED, the undersigned (collectively, “Maker”), hereby promise to
pay to                                          (“Payee”), or order, in
accordance with the terms of that certain Credit Agreement, dated as of
August 7, 2007, as from time to time in effect, among Safari Ventures LLC, the
Subsidiary Borrowers, KeyBank National Association, for itself and as Agent, and
such other Lenders as may be from time to time named therein (the “Credit
Agreement”), to the extent not sooner paid, on or before the Revolving Credit
Maturity Date, the principal sum of Twenty-Five Million and No/100 Dollars
($25,000,000.00), or such amount as may be advanced by the Payee under the
Credit Agreement as a Swing Loan with daily interest from the date thereof,
computed as provided in the Credit Agreement, on the principal amount hereof
from time to time unpaid, at a rate per annum on each portion of the principal
amount which shall at all times be equal to the rate of interest applicable to
such portion in accordance with the Credit Agreement, and with interest on
overdue principal and, to the extent permitted by applicable law, on overdue
installments of interest and late charges at the rates provided in the Credit
Agreement. Interest shall be payable on the dates specified in the Credit
Agreement, except that all accrued interest shall be paid at the stated or
accelerated maturity hereof or upon the prepayment in full hereof. Capitalized
terms used herein and not otherwise defined herein shall have the meanings set
forth in the Credit Agreement.

Payments hereunder shall be made to the Agent for the Payee at 127 Public
Square, Cleveland, Ohio 44114-1306, or at such other address as Agent may
designate from time to time.

This Note is one of one or more Swing Loan Notes evidencing borrowings under and
is entitled to the benefits and subject to the provisions of the Credit
Agreement. The principal of this Note may be due and payable in whole or in part
prior to the Revolving Credit Maturity Date and is subject to mandatory
prepayment in the amounts and under the circumstances set forth in the Credit
Agreement, and may be prepaid in whole or from time to time in part, all as set
forth in the Credit Agreement.

Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law. If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Maker and to the payment
of interest or, if such excessive interest exceeds the unpaid balance of
principal of the Obligations of the undersigned Maker, such excess shall be
refunded to the undersigned

 

B-1



--------------------------------------------------------------------------------

Maker. All interest paid or agreed to be paid to the Lenders shall, to the
extent permitted by applicable law, be amortized, prorated, allocated and spread
throughout the full period until payment in full of the principal of the
Obligations of the undersigned Maker (including the period of any renewal or
extension thereof) so that the interest thereon for such full period shall not
exceed the maximum amount permitted by applicable law. This paragraph shall
control all agreements between the undersigned Maker and the Lenders and the
Agent.

In case an Event of Default shall occur, the entire principal amount of this
Note may become or be declared due and payable in the manner and with the effect
provided in said Credit Agreement.

This Note shall, pursuant to New York General Obligations Law Section 5-1401, be
governed by the laws of the State of New York.

The undersigned Maker and all guarantors and endorsers hereby waive presentment,
demand, notice, protest, notice of intention to accelerate the indebtedness
evidenced hereby, notice of acceleration of the indebtedness evidenced hereby
and all other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note, except as specifically otherwise
provided in the Credit Agreement, and assent to extensions of time of payment or
forbearance or other indulgence without notice.

IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.

 

SAFARI VENTURES LLC, a Delaware limited liability company By:   Eden Management
LLC, a Delaware limited liability company, its Managing Member   By:   Panda
Interests LLC,     a Virginia limited liability company,     its Managing Member
    By:  

 

    Name:   Lammot J. du Pont     Title:   Manager       (SEAL)

[Signatures Continued On Next Page]

 

B-2



--------------------------------------------------------------------------------

RHINO EQUITY LLC, a Delaware limited liability company By:   Safari Ventures
LLC, a Delaware limited liability company, its Managing Member  

By:

  Eden Management LLC, a Delaware limited liability company, its Managing Member
    By:   Panda Interests LLC,       a Virginia limited liability company,      
its Managing Member       By:  

 

      Name:   Lammot J. du Pont       Title:   Manager         (SEAL) QUILL
EQUITY LLC, a Delaware limited liability company By:   Safari Ventures LLC, a
Delaware limited liability company, its Managing Member By:     Eden Management
LLC, a Delaware limited liability company, its Managing Member     By:  

Panda Interests LLC,

a Virginia limited liability company,

its Managing Member

      By:  

 

      Name:   Lammot J. du Pont       Title:   Manager         (SEAL)

[SIGNATURES CONTINUE ON NEXT PAGE]

 

B-3



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

LEMUR PROPERTIES LLC, a Delaware limited liability company By:   Safari Ventures
LLC, a Delaware limited liability company, its Managing Member  

By:

 

Eden Management LLC, a Delaware limited liability company, its Managing Member

    By:   Panda Interests LLC,       a Virginia limited liability company,      
its Managing Member       By:  

 

      Name:   Lammot J. du Pont       Title:   Manager         (SEAL)

[Signatures Continued On Next Page]

 

B-4



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

PORPOISE VENTURES LLC, a Delaware limited liability company By:   Safari
Ventures LLC, a Delaware limited liability company, its Managing Member  

By:

  Eden Management LLC, a Delaware limited liability company, its Managing Member
    By:   Panda Interests LLC,       a Virginia limited liability company,      
its Managing Member       By:  

 

      Name:   Lammot J. du Pont       Title:   Manager         (SEAL)

 

B-5



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF AMENDED AND RESTATED TERM LOAN NOTE

 

$                                            , 2007

FOR VALUE RECEIVED, the undersigned (collectively, “Maker”), hereby promise to
pay to                                          (“Payee”), or order, in
accordance with the terms of that certain Credit Agreement, dated as of
August 7, 2007, as from time to time in effect, among Safari Ventures LLC, the
Subsidiary Borrowers, KeyBank National Association, for itself and as Agent, and
such other Lenders as may be from time to time named therein (the “Credit
Agreement”), to the extent not sooner paid, on or before the Term Loan Maturity
Date, the principal sum of             ($            ), or such amount as may be
advanced by the Payee under the Credit Agreement as a Term Loan with daily
interest from the date thereof, computed as provided in the Credit Agreement, on
the principal amount hereof from time to time unpaid, at a rate per annum on
each portion of the principal amount which shall at all times be equal to the
rate of interest applicable to such portion in accordance with the Credit
Agreement, and with interest on overdue principal and, to the extent permitted
by applicable law, on overdue installments of interest and late charges at the
rates provided in the Credit Agreement. Interest shall be payable on the dates
specified in the Credit Agreement, except that all accrued interest shall be
paid at the stated or accelerated maturity hereof or upon the prepayment in full
hereof. Capitalized terms used herein and not otherwise defined herein shall
have the meanings set forth in the Credit Agreement.

Payments hereunder shall be made to the Agent for the Payee at 127 Public
Square, Cleveland, Ohio 44114-1306, or at such other address as Agent may
designate from time to time.

This Note is one of one or more Term Loan Notes evidencing borrowings under and
is entitled to the benefits and subject to the provisions of the Credit
Agreement. The principal of this Note may be due and payable in whole or in part
prior to the Term Loan Maturity Date and is subject to mandatory prepayment in
the amounts and under the circumstances set forth in the Credit Agreement, and
may be prepaid in whole or from time to time in part, all as set forth in the
Credit Agreement.

Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law. If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Maker and to the payment
of interest or, if such excessive interest exceeds the unpaid balance of
principal of the Obligations of the undersigned Maker, such excess shall be
refunded to the undersigned

 

C-1



--------------------------------------------------------------------------------

Maker. All interest paid or agreed to be paid to the Lenders shall, to the
extent permitted by applicable law, be amortized, prorated, allocated and spread
throughout the full period until payment in full of the principal of the
Obligations of the undersigned Maker (including the period of any renewal or
extension thereof) so that the interest thereon for such full period shall not
exceed the maximum amount permitted by applicable law. This paragraph shall
control all agreements between the undersigned Maker and the Lenders and the
Agent.

In case an Event of Default shall occur, the entire principal amount of this
Note may become or be declared due and payable in the manner and with the effect
provided in said Credit Agreement.

This Note shall, pursuant to New York General Obligations Law Section 5-1401, be
governed by the laws of the State of New York.

The undersigned Maker and all guarantors and endorsers hereby waive presentment,
demand, notice, protest, notice of intention to accelerate the indebtedness
evidenced hereby, notice of acceleration of the indebtedness evidenced hereby
and all other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note, except as specifically otherwise
provided in the Credit Agreement, and assent to extensions of time of payment or
forbearance or other indulgence without notice.

This Note is delivered in amendment and restatement of the Original Note.

IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.

 

SAFARI VENTURES LLC, a Delaware limited liability company By:   Eden Management
LLC, a Delaware limited liability company, its Managing Member  

By:

  Panda Interests LLC,     a Virginia limited liability company,     its
Managing Member     By:  

 

    Name:   Lammot J. du Pont     Title:   Manager       (SEAL)

[Signatures Continued On Next Page]

 

C-2



--------------------------------------------------------------------------------

RHINO EQUITY LLC, a Delaware limited liability company By:   Safari Ventures
LLC, a Delaware limited liability company, its Managing Member  

By:

  Eden Management LLC, a Delaware limited liability company, its Managing Member
    By:   Panda Interests LLC,       a Virginia limited liability company,      
its Managing Member       By:  

 

      Name:   Lammot J. du Pont       Title:   Manager         (SEAL) QUILL
EQUITY LLC, a Delaware limited liability company By:   Safari Ventures LLC, a
Delaware limited liability company, its Managing Member  

By:

  Eden Management LLC, a Delaware limited liability company, its Managing Member
    By:   Panda Interests LLC,       a Virginia limited liability company,      
its Managing Member       By:  

 

      Name:   Lammot J. du Pont       Title:   Manager         (SEAL)

[SIGNATURES CONTINUE ON NEXT PAGE]

 

C-3



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

LEMUR PROPERTIES LLC, a Delaware limited liability company By:   Safari Ventures
LLC, a Delaware limited liability company, its Managing Member  

By:

  Eden Management LLC, a Delaware limited liability company, its Managing Member
    By:   Panda Interests LLC,       a Virginia limited liability company,      
its Managing Member       By:  

 

      Name:   Lammot J. du Pont       Title:   Manager         (SEAL)

[Signatures Continued On Next Page]

 

C-4



--------------------------------------------------------------------------------

PORPOISE VENTURES LLC, a Delaware limited liability company By:   Safari
Ventures LLC, a Delaware limited liability company, its Managing Member  

By:

  Eden Management LLC, a Delaware limited liability company, its Managing Member
    By:   Panda Interests LLC,       a Virginia limited liability company,      
its Managing Member       By:  

 

      Name:   Lammot J. du Pont       Title:   Manager         (SEAL)

 

C-5



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF ASSIGNMENT OF LEASES AND RENTS

Tax Parcel Nos.                         

[This Assignment is exempt from recording tax pursuant to Va. Code Ann.
Section 58.1-809.]

PREPARED BY AND AFTER

RECORDING, RETURN TO:

William F. Timmons, Esq.

McKenna Long & Aldridge LLP

303 Peachtree Street N.E., Suite 5300

Atlanta, Georgia 30308

 

 

ASSIGNMENT OF LEASES AND RENTS

THIS ASSIGNMENT OF LEASES AND RENTS (this “Assignment”) is made as of
            , 2007, by                         , a Delaware limited liability
company (“Assignor”), having its principal place of business at 1212 New York
Avenue, N.W., Suite 900, Washington, D.C. 20005, to KEYBANK NATIONAL
ASSOCIATION, a national banking association (“KeyBank”), as Agent for itself and
each other lender (collectively, the “Lenders”) which is or may hereafter become
a party to that certain Credit Agreement, dated as of the date hereof, by and
among Safari Ventures LLC, a Delaware limited liability company (“Parent
Borrower”), the Subsidiary Borrowers now or hereafter a party thereto (the
“Subsidiary Borrowers”; Parent Borrower and the Subsidiary Borrowers are
hereinafter collectively referred to as “Borrowers”), KeyBank, as Agent and the
Lenders (as the same may be further varied, amended, restated, renewed,
consolidated, extended or otherwise supplemented from time to time, the “Credit
Agreement”) (KeyBank, in its capacity as Agent, is hereinafter referred to as
“Agent”).

ASSIGNOR, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, and AS ADDITIONAL SECURITY, does hereby
presently, irrevocably and unconditionally GRANT, SELL, CONVEY, ASSIGN,
TRANSFER, SET OVER AND DELIVER to Agent, for the ratable benefit of the Lenders
and the holders of any Hedge Obligations, as additional security, the entire
lessor’s, landlord’s or licensor’s interest in and to all leases, subleases,
tenant contracts, rental agreements, occupancy agreements or agreements of a
similar nature, whether written or oral, now or hereafter affecting the Property
(as defined in the [Amended and Restated] Deed of Trust and Security Agreement
dated of even date herewith executed by Assignor to Commercial Title Group,
Inc., a Virginia corporation as



--------------------------------------------------------------------------------

“Trustee”, for the benefit of Agent and the Lenders (the “Instrument”)), or any
part thereof, which Property includes that certain lot or piece of land, more
particularly described in Exhibit A attached hereto, together with all lease,
security, damage or other deposits and all guarantees of the foregoing and
letters of credit or other security relating to the performance or obligations
of any tenants, lessees or licensees thereunder (all of the leases and other
agreements and guarantees described above together with all present and future
leases and present and future agreements and any amendment, modification,
extension or renewal of the same are hereinafter collectively referred to as the
“Leases”);

TOGETHER WITH all rents, income, issues, revenues and profits arising from the
Leases and renewals thereof and together with all rents, income, issues and
profits from the use, enjoyment and occupancy of the Property (including, but
not limited to, minimum rents, additional rents, percentage rents, deficiency
rents, security deposits and liquidated damages following default under any
Leases, all proceeds payable under any policy of insurance, all of Assignor’s
rights to recover monetary amounts from any lessee under the Leases in
bankruptcy including, without limitation, rights of recovery for use and
occupancy and damage claims arising out of defaults under the Leases, including
rejection of a Lease, together with any sums of money that may now or at any
time hereafter be or become due and payable to Assignor by virtue of any and all
lease termination payments, royalties, overriding royalties, bonuses, delay
rentals and any other amount of any kind or character arising under any and all
present and future oil, gas and mining Leases covering the Property or any part
thereof, and all rents under and as defined in the Leases) (all of the rights
described above hereinafter collectively referred to as the “Rents”).

THIS ASSIGNMENT is made for the purposes of additionally securing the following
described indebtedness (collectively the “Secured Obligations”):

(a) The debt evidenced by (i) those certain [Amended and Restated] Revolving
Credit Notes made by Borrowers to the order of one or more of the Lenders in the
aggregate principal face amount of Two Hundred Seventy-Five Million and No/100
Dollars ($275,000,000.00), that certain Swing Loan Note made by Borrowers to the
order of KeyBank in the principal face amount of Twenty-Five Million and No/100
Dollars ($25,000,000.00), each of which has been issued pursuant to the Credit
Agreement and each of which is due and payable in full on before             ,
2010, unless extended as provided in the Credit Agreement, and those certain
[Amended and Restated] Term Loan Notes made by Borrowers to the order of one or
more of the Lenders in the aggregate principal face amount of Two Hundred
Million and No/100 Dollars ($200,000,000.00), each of which has been issued
pursuant to the Credit Agreement and each of which is due and payable in full on
or before             , 2011, and (ii) each other note as may be issued under
the Credit Agreement, each as originally executed, or if varied, extended,
supplemented, consolidated, amended, replaced, renewed, modified or restated
from time to time as so varied, extended, supplemented, consolidated, amended,
replaced, renewed, modified or restated (collectively, the “Note”); provided,
however, in no event shall the maximum aggregate principal amount of
indebtedness under the Note exceed Four Hundred Seventy-Five Million and No/100
Dollars ($475,000,000.00);

(b) The payment, performance and discharge of each and every obligation,
covenant and agreement of Assignor contained herein, and of Borrowers in the
Credit Agreement and in the other Loan Documents, including without limitation
the obligation of Borrowers to reimburse Issuing Lender for any draws under the
Letters of Credit;

 

7



--------------------------------------------------------------------------------

(c) Any and all additional advances made by Agent or any Lender to protect or
preserve the Property or the lien and security title hereof in and to the
Property, or for taxes, assessments or insurance premiums as hereinafter
provided (whether or not Assignor is the owner of the Property at the time of
such advances);

(d) Any and all other indebtedness, obligations and liabilities now or hereafter
owing or to be performed by Borrowers to any Lender or Agent pursuant to the
terms of the Credit Agreement or the other Loan Documents, whether now existing
or hereafter arising or incurred, however evidenced or incurred, whether express
or implied, direct or indirect, absolute or contingent, due or to become due,
including, without limitation, all principal, interest, fees, expenses, yield
maintenance amounts and indemnification amounts, and all renewals,
modifications, consolidations, replacements and extensions thereof;

(e) The full and prompt payment and performance by Borrowers of each and all of
the Hedge Obligations (as defined in the Credit Agreement); and

(f) The Enforcement Costs (as defined in the Instrument).

Assignor warrants to Agent that as of the date hereof (a) Assignor is the sole
owner of the entire lessor’s interest in the Leases and the Rents; (b) the
Leases have not been altered, modified or amended in any manner whatsoever
except as disclosed to Agent and, to the best knowledge of Assignor, are valid,
enforceable and in full force and effect; (c) neither the Leases nor the Rents
reserved in the Leases have been assigned or otherwise pledged or hypothecated;
(d) none of the Rents have been collected for more than one (1) month in
advance; (e) Assignor has full power and authority to execute and deliver this
Assignment and the execution and delivery of this Assignment has been duly
authorized and does not conflict with or constitute a default under any law,
judicial order or other agreement affecting Assignor or the Property; and
(f) there exist no known offsets or defenses to the payment of any portion of
the Rents.

Assignor covenants with Agent that Assignor (a) shall observe and perform all
the obligations imposed upon the lessor under the Leases and shall not do or
permit to be done anything to impair the value of the Leases as security for the
Secured Obligations; (b) shall enforce the performance and observance of the
obligations of the other parties to the Leases to be performed thereunder
consistent with the provisions of the Credit Agreement; (c) will appear in and
defend any action arising out of, or in any manner connected with, any of the
Leases, or the obligations or liabilities of Assignor as the landlord, lessor or
licensor thereof, or any tenant, lessee, licensee or any guarantor thereunder;
(d) shall not collect any Rents more than one (1) month in advance; (e) shall
not execute any other assignment of lessor’s interest in the Leases or the
Rents; (f) shall execute and deliver at the request of Agent all such further
assurances, confirmations or assignments in connection with the Property as
Agent shall from time to time reasonably require; and (g) shall deliver to Agent
executed copies of all Leases required to be delivered to Agent pursuant to the
terms of the Credit Agreement.

 

8



--------------------------------------------------------------------------------

THIS ASSIGNMENT is made on the following terms, covenants and conditions:

1. Present Assignment. Assignor does hereby presently and unconditionally assign
to Agent, Assignor’s right, title and interest in and to any and all Leases and
Rents, it being intended by Assignor that this Assignment constitute a present
assignment and not an agreement to assign. Assignor agrees to execute and
deliver to Agent such additional instruments, in form and substance satisfactory
to Agent, as may hereinafter be requested by Agent to further evidence and
confirm said assignment. Such assignment to Agent shall not be construed to bind
Agent to the performance of any of the covenants, conditions, or provisions
contained in any of the Leases or otherwise to impose any obligation upon Agent.
Agent is hereby granted and assigned by Assignor the right to enter the Property
for the purpose of enforcing its interest in the Leases and the Rents, this
Assignment constituting a present and unconditional assignment of the Leases and
Rents. Assignor shall authorize and direct, and does hereby authorize and
direct, each and every present and future tenant under the Leases to pay all
Rents directly to Agent upon receipt of written demand from Agent. It is the
intent of Assignor and Agent hereunder that the Rents hereby absolutely assigned
are no longer, during the term of this Assignment, property of Assignor or
property of any estate of Assignor as defined by 11 U.S.C. § 541, and shall not
constitute collateral, cash or otherwise, of Assignor. Notwithstanding the
provisions of this Paragraph 1, so long as no Event of Default has occurred and
is continuing, Assignor shall have the right to act as lessor under the Leases
to the extent not prohibited by the Credit Agreement.

2. License. Although this Assignment constitutes a present assignment of all
Rents, so long as there shall exist no Event of Default under the Instrument or
the Credit Agreement, Assignor shall have a license (revocable upon the
occurrence of an Event of Default) to collect and receive the Rents as trustee
for the benefit of Agent, and apply the Rents so collected to the Secured
Obligations, to the extent then due and payable, then to the payment of normal
and customary operating expenses for the Property which are then due and
payable, with the balance, so long as no Event of Default has occurred, to the
account of Assignor. Upon the occurrence of any Event of Default, the license
granted in this Paragraph 2 shall automatically, without further act by Agent,
cease and terminate, and thereafter, any Rents received by Assignor shall be
held in trust for the benefit of, and shall be immediately remitted by Assignor
to, Agent.

3. Remedies of Agent. If an Event of Default under the Instrument or the Credit
Agreement shall have occurred and be continuing, Agent may collect and receive
all the Rents, including those past due as well as those accruing thereafter,
and, Assignor hereby authorizes Agent or Agent’s agents to collect the Rents and
hereby directs such tenants, lessees and licensees of the Property to pay the
Rents to Agent or Agent’s agents. Assignor agrees that each and every tenant,
lessee and licensee of the Property may pay, and hereby irrevocably authorizes
and directs each and every tenant, lessee and licensee of the Property to pay,
the Rents to Agent or Agent’s agents on Agent’s written demand therefor (which
demand may be made by Agent at any time after the occurrence of an Event of
Default) without any obligation on the part of said tenant, lessee or licensee
to inquire as to the existence of an Event of Default and notwithstanding any
notice or claim of Assignor to the contrary, and Assignor agrees that Assignor
shall have no right or claim against said tenant, lessee or licensee for or by
reason of any Rents paid to Agent following receipt of such written demand.
Anything in this Paragraph 3 to the contrary notwithstanding, Agent shall not be
obligated to discharge or perform the duties of a landlord or lessor to any
tenant or other occupant or incur any liability as a result of the

 

9



--------------------------------------------------------------------------------

exercise by Agent of its rights under this Assignment, and Agent shall be liable
to account only for the rents, income, issues, profits and revenues actually
received by Agent. In connection with any action taken by the Agent pursuant to
this Paragraph 3, the Agent shall not be liable for any loss sustained by
Assignor resulting from any act or omission of the Agent, including a loss
arising from the ordinary negligence of the Agent, unless such loss is caused by
its own gross negligence or willful misconduct as finally determined by a court
of competent jurisdiction after the expiration of all applicable appeal periods,
nor shall the Agent be obligated to perform or discharge any obligation, duty or
liability of Assignor. Assignor hereby assents to, ratifies and confirms any and
all actions of the Agent with respect to the Property taken under this
Paragraph 3.

4. No Liability of Agent. The Agent is fully authorized to receive and receipt
for said revenues and proceeds; to endorse and cash any and all checks and
drafts payable to the order of Assignor or the Agent for the account of Assignor
received from or in connection with said revenues or proceeds and apply the
proceeds thereof to the payment of the Secured Obligations, when received,
regardless of the maturity of any of the Loans or the Hedge Obligations, or any
installment thereof; and to execute transfer and division orders in the name of
Assignor, or otherwise, with warranties binding Assignor. The Agent shall not be
liable for any delay, neglect, or failure to effect collection of any proceeds
or to take any other action in connection therewith or hereunder; but shall have
the right, at its election, in the name of Assignor or otherwise, to prosecute
and defend any and all actions or legal proceedings deemed advisable by the
Agent in order to collect such funds and to protect the interests of the Agent
and/or Assignor, with all costs, expenses and reasonable attorney’s fees
incurred in connection therewith being paid by Assignor.

5. Other Remedies and Non-Waiver. No right, power or remedy conferred upon or
reserved to Agent by this Assignment is intended to be exclusive of any other
right, power or remedy, but each and every such right, power and remedy shall be
cumulative and concurrent and shall be in addition to any other right, power and
remedy given hereunder or now or hereafter existing at law or in equity or by
statute. No delay or omission of Agent or of any Lender to exercise any right,
power or remedy accruing upon any default shall exhaust or impair any such
right, power or remedy or shall be construed to be a waiver of any such default,
or acquiescence therein; and every right, power and remedy given by this
Assignment to Agent may be exercised from time to time and as often as may be
deemed expedient by Agent. No consent or waiver, expressed or implied, by Agent
to or of any breach or default by Assignor in the performance of the obligations
thereof hereunder shall be deemed or construed to be a consent or waiver to or
of any other breach or default in the performance of the same or any other
obligations of Assignor hereunder. Failure on the part of Agent to complain of
any act or failure to act or to declare an Event of Default under the
Instrument, the Credit Agreement or the other Loan Documents, irrespective of
how long such failure continues, shall not constitute a waiver by Agent of its
rights hereunder or impair any rights, powers or remedies of Agent consequent on
any breach or default by Assignor. Nothing contained in this Assignment and no
act done or omitted by Agent pursuant to the power and rights granted to Agent
hereunder shall be deemed to be a waiver by Agent of its rights and remedies
under the other Loan Documents and this Assignment is made and accepted without
prejudice to any of the rights and remedies possessed by Agent under the terms
thereof. The right of the Agent to collect the Rents and to enforce any other
security thereof held by it may be exercised by Agent either prior to
simultaneously with or subsequent to any action taken by it hereunder.

 

10



--------------------------------------------------------------------------------

6. Conflict with Credit Agreement Provisions. Assignor hereby acknowledges and
agrees that, in the event of any conflict between the terms hereof and the terms
of the Credit Agreement, the terms of the Credit Agreement shall control.

7. No Mortgagee in Possession. Nothing herein contained shall be construed as
constituting Agent a “mortgagee in possession” in the absence of the taking of
actual possession of the Property by Agent. In the exercise of the powers herein
granted to Agent, no liability shall be asserted or enforced against Agent, all
such liability being expressly waived and released by Assignor.

8. No Oral Change. This Assignment may not be modified, amended, waived,
extended, changed, discharged or terminated orally, or by any act or failure to
act on the part of Assignor or Agent, but only by an agreement in writing signed
by the party against whom the enforcement of any modification, amendment,
waiver, extension, change, discharge or termination is sought.

9. Certain Definitions. Unless the context clearly indicates a contrary intent
or unless otherwise specifically provided herein, words used in this Assignment
may be used interchangeable in singular or plural form and the word “Assignor”
shall mean “each Assignor and any subsequent owner or owners of the Property or
any part thereof or any interest therein,” the word “Agent” shall mean “Agent
and any subsequent beneficiary of the Instrument,” the word “Loans” shall have
the meaning set forth in the Credit Agreement, the word “person” shall include
an individual, corporation, partnership, trust, unincorporated association,
government, governmental authority, and any other entity, the words “Property”
shall include any portion of the Property and any interest therein; whenever the
context may require, any pronouns used herein shall include the corresponding
masculine, feminine or neuter forms, and the singular form of nouns and pronouns
shall include the plural and vice versa. All other capitalized terms used, but
not defined herein, shall have the meaning set forth in the Credit Agreement.

10. Inapplicable Provisions. If any term, covenant or condition of this
Assignment is held to be invalid, illegal or unenforceable in any respect, this
Assignment shall be construed without such provision.

11. Counterparts. This Assignment may be executed in any number of counterparts
each of which shall be deemed to be an original but all of which when taken
together shall constitute one agreement.

12. GOVERNING LAW; JURISDICTION. THIS ASSIGNMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS CHOSEN PURSUANT TO SECTION 3.04 OF THE
INSTRUMENT. ASSIGNOR HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY COURT
OF COMPETENT JURISDICTION LOCATED IN THE STATE CHOSEN PURSUANT TO SECTION 3.04
OF THE INSTRUMENT IN CONNECTION WITH ANY PROCEEDING ARISING OUT OF OR RELATING
TO THIS ASSIGNMENT.

 

11



--------------------------------------------------------------------------------

13. Successors and Assigns. Assignor may not assign its rights under this
Assignment. Assignor hereby acknowledges and agrees that Agent may assign this
Assignment without Assignor’s consent. Subject to the foregoing, this Assignment
shall be binding upon, and shall inure to the benefit of, Assignor and the Agent
and their respective successors and assigns.

14. Termination of Assignment. Upon payment in full of the Secured Obligations
and the termination of the obligation of the Lenders to make additional Loans or
issue Letters of Credit, and the delivery and recording of a satisfaction,
release or discharge of the Instrument duly executed by Agent, this Assignment
shall become and be void and of no effect as to the Leases and Rents from the
Land no longer securing the Secured Obligations.

15. Indemnification. Assignor shall and does hereby agree to indemnify and to
hold Agent, the Lenders and the holders of the Hedge Obligations harmless for,
from and against any and all costs, expenses, claims, demands, liability, loss
or damage (including all costs, expenses, and attorneys’ fees incurred in the
defense thereof) asserted against, imposed on or incurred by Agent, the Lenders
or holders of the Hedge Obligations in connection with or as a result of this
Assignment or the exercise of any rights or remedies under this Assignment or
under any of the Leases or by reason of any alleged obligations or undertakings
of Agent, Lenders or holders of the Hedge Obligations to perform or discharge
any of the terms, covenants or agreements contained in any of the Leases;
provided, however, that nothing herein shall be construed to obligate Assignor
to indemnify and hold Agent, the Lenders or the holders of the Hedge Obligations
harmless for, from and against any and all costs, expenses, claims, demands,
liability, loss or damage asserted against, imposed on or incurred by Agent, the
Lenders or the holders of the Hedge Obligations by reason of such Person’s
willful misconduct or gross negligence if a judgment is entered against Agent, a
Lender or a holder of a Hedge Obligation by a court of competent jurisdiction
after the expiration of all applicable appeal periods. Should Agent, a Lender or
a holder of a Hedge Obligation incur any such costs, expenses, liabilities, loss
or damage, or in the defense of any such claims or demands, for which it is to
be indemnified by Assignor as aforesaid, the amount thereof shall be added to
the Secured Obligations, shall bear interest at the Default Rate from the date
incurred until paid (but in no event shall the interest payable exceed the
maximum amount allowed by law), shall be secured by this Assignment, the
Instrument and the other Loan Documents, and shall be payable immediately upon
demand.

16. Notices. Except for any statutory notice required prior to exercise of the
remedies provided herein, which must be delivered in accordance with such
statutes, all notices, requests and other communications hereunder shall be made
and delivered in the manner provided in the Instrument.

17. Rejection of Leases. In the event a tenant under any Lease should be the
subject of any proceeding under the Federal Bankruptcy Act (Title 11 U.S.C.) or
any other federal, state, or local statute which provides for the possible
termination or rejection of the Leases assigned hereby, the Assignor covenants
and agrees that if any of the Leases is so rejected, no settlement for damages
shall be made without prior written consent of the Agent, and any check in
payment of damages for rejection of any Lease will be made payable both to the
Assignor and Agent. The Assignor hereby assigns any such payment to the Agent
and further covenants and agrees that upon the request of the Agent, it will
duly endorse to the order of the Agent any check, the proceeds of which will be
applied to whatever portion of the indebtedness secured hereby and by the
Security Documents which the Agent may elect.

 

12



--------------------------------------------------------------------------------

18. No Merger of Estates. So long as any of the indebtedness secured hereby and
by the Loan Documents shall remain unpaid and the obligation of the Lenders to
make additional Loans or issue Letters of Credit shall continue, unless the
Agent shall otherwise consent in writing, the fee title and the leasehold estate
on the Property as hereinbefore described shall not merge, but shall always be
kept separate and distinct, notwithstanding the union of said estate either in
the Assignor or in any tenant or in a third party by purchase or otherwise.

19. Agent’s Rights of Assignment; Rights of Assignees. Agent may assign to any
subsequent holder of the Note or the Instrument, or to any person acquiring
title to the Property, all of Agent’s right, title and interest in any of the
Leases and rents, issues, income and profits from the Property. No such assignee
shall have any liability for any obligation which accrued under any of the
Leases prior to the assignment to such assignee nor shall any such assignee have
any obligation to account to Assignor for any rental payments which accrued
prior to such assignment unless actually received by such assignee. After
Assignor’s right, title and interest in the Property has been foreclosed or
otherwise terminated, no assignee of Assignor’s interest in the Leases shall be
liable to account to Assignor for any rents, issues, income or profits
thereafter accruing.

20. Modifications, Etc. Assignor hereby consents and agrees that Agent or any
other Person may at any time and from time to time, without notice to or further
consent from Assignor, either with or without consideration, surrender any
property or other security of any kind or nature whatsoever held by it or by any
person, firm or corporation on its behalf or for its account, securing the
Secured Obligations; substitute for any collateral so held by it, other
collateral of like kind; agree to modification of the terms of the Credit
Agreement, any of the other Loan Documents or agreements evidencing or relating
to the Hedge Obligations (the “Hedge Documents”); extend or renew the Note, the
Credit Agreement, any of the other Loan Documents or Hedge Documents for any
period; grant releases, compromises and indulgences with respect to the Notes,
the Credit Agreement, or any of the other Loan Documents or Hedge Documents for
any period; grant releases, compromises and indulgences with respect to the
Note, the Credit Agreement, or any of the other Loan Documents or Hedge
Documents to any persons or entities now or hereafter liable thereunder or
hereunder; release any co-borrower, guarantor or endorser of the Note, the
Security Instrument, the Credit Agreement, any other Loan Documents or Hedge
Documents; or take or fail to take any action of any type whatsoever; and no
such action which Agent or any other Person shall take or fail to take in
connection with the Loan Documents or Hedge Documents, or any of them, or any
security for the payment of the Secured Obligations or for the performance of
any obligations or undertakings of Assignor, nor any course of dealing with
Assignor or any other person, shall release Assignor’s obligations hereunder,
affect this Assignment in any way or afford Assignor any recourse against Agent
or any other Person. The provisions of this Assignment shall extend and be
applicable to all renewals, amendments, extensions, consolidations and
modifications of the Loan Documents or Hedge Documents and the Leases, and any
and all references herein to the Loan Documents or Hedge Documents or the Leases
shall be deemed to include any such renewals, amendments, extensions,
consolidations or modifications thereof.

 

13



--------------------------------------------------------------------------------

THIS ASSIGNMENT shall inure to the benefit of Agent and any subsequent
beneficiary of the Instrument and shall be binding upon Assignor, and Assignor’s
heirs, executors, administrators, successors and assigns and any subsequent
owner of the Property.

[Signatures Begin on the Following Page]

 

14



--------------------------------------------------------------------------------

Assignor has executed this instrument as of the day and year first above
written.

 

ASSIGNOR:

RHINO EQUITY LLC,

a Delaware limited liability company

By:   Safari Ventures LLC,   a Delaware limited liability company   its Managing
Member   By:  

 

  Name:    

Title:

  Manager

COMMONWEALTH OF VIRGINIA

COUNTY OF FAIRFAX

The foregoing instrument was acknowledged before me this             day of
            , 2007 by                                         as Manager of
Safari Ventures LLC, a Delaware limited liability company, on behalf of Rhino
Equity LLC, a Delaware limited liability company.

My commission expires:

[Notarial Seal]

 

 

Notary Public

 

D-1



--------------------------------------------------------------------------------

Assignor has executed this instrument as of the day and year first above
written.

 

ASSIGNOR:

QUILL EQUITY LLC,

a Delaware limited liability company

By:   Safari Ventures LLC,   a Delaware limited liability company   its Managing
Member   By:  

 

  Name:    

Title:

  Manager

COMMONWEALTH OF VIRGINIA

COUNTY OF FAIRFAX

The foregoing instrument was acknowledged before me this             day of
            , 2007 by                                         as Manager of
Safari Ventures LLC, a Delaware limited liability company, on behalf of Quill
Equity LLC, a Delaware limited liability company.

My commission expires:

[Notarial Seal]

 

 

Notary Public

 

2



--------------------------------------------------------------------------------

Assignor has executed this instrument as of the day and year first above
written.

 

ASSIGNOR:

LEMUR PROPERTIES LLC,

a Delaware limited liability company

By:   Safari Ventures LLC,   a Delaware limited liability company   its Managing
Member   By:  

 

  Name:     Title:   Manager

COMMONWEALTH OF VIRGINIA

COUNTY OF FAIRFAX

The foregoing instrument was acknowledged before me this              day of
            , 2007 by              as Manager of Safari Ventures LLC, a Delaware
limited liability company, on behalf of Lemur Properties LLC, a Delaware limited
liability company.

My commission expires:

[Notarial Seal]

 

 

  Notary Public  

 

3



--------------------------------------------------------------------------------

Assignor has executed this instrument as of the day and year first above
written.

 

ASSIGNOR:

PORPOISE VENTURES LLC, a Delaware limited liability company By:   Safari
Ventures LLC,   a Delaware limited liability company   its Managing Member   By:
 

 

  Name:     Title:   Manager

COMMONWEALTH OF VIRGINIA

COUNTY OF FAIRFAX

The foregoing instrument was acknowledged before me this              day of
            , 2007 by              as Manager of Safari Ventures LLC, a Delaware
limited liability company, on behalf of Porpoise Ventures LLC, a Delaware
limited liability company.

My commission expires:

[Notarial Seal]

 

 

  Notary Public  

 

4



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF JOINDER AGREEMENT

THIS JOINDER AGREEMENT (“Joinder Agreement”) is executed as of             ,
20    , by             , a              (“Joining Party”), and delivered to
KeyBank National Association, as Agent, pursuant to §5.5 of the Credit Agreement
dated as of August 7, 2007, as from time to time in effect (the “Credit
Agreement”), among Safari Ventures LLC (the “Parent Borrower”), the Subsidiary
Borrowers, KeyBank National Association, for itself and as Agent, and the other
Lenders from time to time party thereto. Terms used but not defined in this
Joinder Agreement shall have the meanings defined for those terms in the Credit
Agreement.

RECITALS

A. Joining Party is required, pursuant to §5.5 of the Credit Agreement, to
become an additional Subsidiary Borrower under the Credit Agreement, the Notes,
the Indemnity Agreement and the Contribution Agreement.

B. Joining Party expects to realize direct and indirect benefits as a result of
the availability to Borrowers of the credit facilities under the Credit
Agreement.

NOW, THEREFORE, Joining Party agrees as follows:

AGREEMENT

21. Joinder. By this Joinder Agreement, Joining Party hereby becomes a
“Subsidiary Borrower”, a “Borrower” and a “Maker” under the Credit Agreement,
the Notes, the Indemnity Agreement, and the other Loan Documents with respect to
all the Obligations of Borrowers now or hereafter incurred under the Credit
Agreement and the other Loan Documents, and a “Subsidiary Borrower” under the
Contribution Agreement. Joining Party agrees that Joining Party is and shall be
bound by, and hereby assumes, all representations, warranties, covenants, terms,
conditions, duties and waivers applicable to a Subsidiary Borrower, a Borrower
and a “Maker” under the Credit Agreement, the Notes, the Indemnity Agreement,
the other Loan Documents and the Contribution Agreement.

22. Representations and Warranties of Joining Party. Joining Party represents
and warrants to Agent that, as of the Effective Date (as defined below), except
as disclosed in writing by Joining Party to Agent on or prior to the date hereof
and approved by the Agent in writing (which disclosures shall be deemed to amend
the Schedules and other disclosures delivered as contemplated in the Credit
Agreement), the representations and warranties contained in the Credit Agreement
and the other Loan Documents are true and correct in all material respects as
applied to Joining Party as a Subsidiary Borrower and a Borrower on and as of
the Effective Date as though made on that date. As of the Effective Date, all
covenants and agreements in the Loan Documents and the Contribution Agreement of
the Subsidiary Borrowers are true and correct with respect to Joining Party and
no Default or Event of Default shall exist or might exist upon the Effective
Date in the event that Joining Party becomes a Subsidiary Borrower.

 

E-1



--------------------------------------------------------------------------------

23. Joint and Several. Joining Party hereby agrees that, as of the Effective
Date, the Credit Agreement, the Notes, the Contribution Agreement, the Indemnity
Agreement and the other Loan Documents heretofore delivered to the Agent and the
Lenders shall be a joint and several obligation of Joining Party to the same
extent as if executed and delivered by Joining Party, and upon request by Agent,
will promptly become a party to the Credit Agreement, the Notes, the
Contribution Agreement, the Indemnity Agreement and the other Loan Documents to
confirm such obligation.

24. Further Assurances. Joining Party agrees to execute and deliver such other
instruments and documents and take such other action, as the Agent may
reasonably request, in connection with the transactions contemplated by this
Joinder Agreement.

25. GOVERNING LAW. THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACTUAL OBLIGATION
UNDER, AND SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1401,
BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK.

26. Counterparts. This Agreement may be executed in any number of counterparts
which shall together constitute but one and the same agreement.

27. The effective date (the “Effective Date”) of this Joinder Agreement is
            , 20    .

IN WITNESS WHEREOF, Joining Party has executed this Joinder Agreement under seal
as of the day and year first above written.

 

“JOINING PARTY”

 

  , a

 

   

 

By:  

 

Name:  

 

Title:  

 

  [SEAL]

 

ACKNOWLEDGED: KEYBANK NATIONAL ASSOCIATION, as Agent By:  

 

Its:  

 

  [Printed Name and Title]

 

E-2



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF MORTGAGE

PREPARED BY AND

AFTER RECORDING RETURN TO:

William F. Timmons, Esq.

McKenna Long & Aldridge LLP

303 Peachtree Street, N.E., Suite 5300

Atlanta, Georgia 30308

THIS IS A CREDIT LINE DEED OF TRUST. For purposes of Va. Code Ann.
Section 55-58.2, (i) the name of the noteholder secured is KeyBank National
Association, as Agent, and its address at which communications may be mailed or
delivered to it pursuant to Subsection 55-58.2(4) is 127 Public Square,
Cleveland, Ohio 44114-1306, Attention: Real Estate Capital Services, and
(ii) the maximum amount of principal to be secured hereby at any one time shall
not exceed $475,000,000.00.

PIN No:              (Tax Map No.             ) [For ACC2 and ACC3 only]

GPIN:              [For VA4 only]

Tax Map Nos.              [For VA3 only]

[PLEASE INSERT CAPTIONS/ADDITIONAL DESCRIPTION FOR QUILL AND RHINO]

[This Instrument is partially exempt from recording tax pursuant to Va. Code
Ann. Subsection 58.1-803D. The purpose of this Instrument is to modify the terms
of an existing debt with the same lender, which debt is secured by a deed of
trust recorded in the Clerk’s Office of the Circuit Court of             
County, Virginia, in Deed Book              at page              in the original
principal amount of $            , on which tax imposed by Section 58.1-803 has
been paid, Grantor certifies that the amount of the existing debt is
$             Recording tax is due on the additional indebtedness of
$             in the amount of $            .]

[WE ARE NOT USING THIS EXEMPTION.]



--------------------------------------------------------------------------------

AMENDED AND RESTATE D

DEED OF TRUST AND SECURITY AGREEMENT

            ,

a Delaware limited liability company

GRANTOR

TO

COMMERCIAL TITLE GROUP, INC.,

a Virginia corporation

AS TRUSTEE

FOR THE BENEFIT OF

KEYBANK NATIONAL ASSOCIATION,

a national banking association, as Agent

AGENT

DATED: AS OF             ,     , 2007

County: [Loudoun (ACC2 &ACC3)][Fairfax (VA3)][Prince William (VA4)]

State: Virginia



--------------------------------------------------------------------------------

THIS AMENDED AND RESTATED DEED OF TRUST AND SECURITY AGREEMENT (this
“Instrument”) is made and entered into as of this              day of
            , 2007, by and among             , a Delaware limited liability
company, having a mailing address of 1212 New York Avenue, N.W., Suite 900,
Washington, D.C. 20005 (“Grantor”), and Commercial Title Group, Inc., a Virginia
corporation, as Trustee (“Trustee”), whose business address is 8605 Westwood
Center Drive, Suite 200, Vienna, VA 22182, and KEYBANK NATIONAL ASSOCIATION, a
national banking association (“KeyBank”), having a mailing address of 127 Public
Square, Cleveland, Ohio 44114-1306, Attn: Real Estate Capital Services, as Agent
for itself and each other Lender (collectively, the “Lenders”), as grantee which
is or may hereafter become a party to that certain Credit Agreement, dated of
even date herewith, by and among Safari Ventures LLC, a Delaware limited
liability company (“Parent Borrower”), the Subsidiary Borrowers now or hereafter
a party thereto (the “Subsidiary Borrowers”; Parent Borrower and the Subsidiary
Borrowers are hereinafter referred to collectively as “Borrowers”), KeyBank, as
Agent and the Lenders (as the same may be further varied, amended, restated,
renewed, consolidated, extended or otherwise supplemented from time to time, the
“Credit Agreement”) (KeyBank, in its capacity as Agent, is hereinafter referred
to as “Agent”). Capitalized terms used herein that are not otherwise defined
herein shall have the meanings set forth in the Credit Agreement.

WHEREAS, pursuant to that certain Assignment and Acceptance Agreement (the
“Assignment of Loan Documents”), dated of even date herewith and Certificate of
Transfer dated of even date herewith and recorded immediately prior hereto in
the Clerk’s Office of the Circuit Court of              County, Virginia, from
             (“Assigning Lender”) to Agent, Agent is the lawful owner and holder
of a certain [Promissory Note] dated as of             , made by              to
the order of              in the original principal face amount of             
AND             /100 DOLLARS ($            ) (the “Assigned Note”); and

WHEREAS, pursuant to the Assignment of Loan Documents, Agent is the beneficiary
owner and holder of that certain [Deed of Trust] dated as of             , made
by             in favor of             , as Trustee for the benefit of Assigning
Lender, and recorded on             in Deed Book             , Page
            , of the aforesaid records (the “Assigned Deed of Trust”); and

WHEREAS, the Assigned Note and certain other instruments have been further
amended, restated and renewed pursuant to those certain Amended and Restated
Revolving Credit Notes and Amended and Restated Term Loan Notes executed by
Borrowers and delivered to the Lenders, dated of even date herewith, in the
aggregate original principal face amount of FOUR HUNDRED SEVENTY-FIVE MILLION
AND NO/100 DOLLARS ($475,000,000.00) (the Assigned Note, as so amended, restated
and renewed in the form of the Amended and Restated Revolving Credit Notes and
the Amended and Restated Term Loan Notes are sometimes hereinafter referred to
collectively as the “Amended and Restated Notes”); and

WHEREAS, it is a condition precedent to the Lenders’ obligations under the
Credit Agreement that Grantor execute and deliver this Instrument to amend and
restate the Assigned Deed of Trust in its entirety as hereinafter set forth and
to substitute the Trustee named herein for the trustee named in the Assigned
Deed of Trust, provided, however, that the parties do not intend to extinguish
the lien created by the Assigned Deed of Trust;

 

EXHIBIT “A” - PAGE 1



--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of the foregoing premises, the Assigned Deed of
Trust is hereby amended, restated and spread in its entirety, and this
Instrument shall hereafter encumber the Property as hereinafter provided:

W I T N E S S E T H:

FOR AND IN CONSIDERATION of the sum of Ten and No/100 Dollars ($10.00) and other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and in order to secure the indebtedness and other obligations of
Grantor and the other Borrowers hereinafter set forth, Grantor does hereby
grant, bargain, sell, convey, assign, transfer and set over unto Trustee, for
the ratable benefit of Agent, the Lenders and the holders of the Hedge
Obligations, and their successors and assigns, all of the following described
land and interests in land, estates, easements, rights, improvements, property,
fixtures, equipment, furniture, furnishings, appliances, general intangibles,
and appurtenances, whether now or hereafter existing (collectively, the
“Property”):

All those tracts or parcels of land and easements more particularly described in
Exhibit “A” attached hereto and by this reference made a part hereof (the
“Land”).

All present and future buildings, structures, parking areas, annexations and
improvements of every nature whatsoever now or hereafter situated on the Land
(hereinafter referred to as the “Improvements”) and all materials intended for
construction, reconstruction, alteration and repairs of the Improvements now or
hereafter erected, all of which materials shall be deemed to be included within
the Improvements immediately upon the delivery thereof to the Land, and all gas
and electric fixtures, radiators, heaters, engines and machinery, boilers,
ranges, elevators and motors, plumbing and heating fixtures, incinerating,
sprinkling, and waste removal systems, carpeting and other floor coverings, fire
extinguishers and any other safety equipment required by governmental regulation
or law, washers, dryers, water heaters, mirrors, mantels, air conditioning
apparatus, refrigerating plants, refrigerators, cooking apparatus and
appurtenances, storm windows and doors, window and door screens, awnings and
storm sashes, which are or shall be owned by Grantor and attached to said
Improvements and all other furnishings, furniture, glassware, tableware,
uniforms, linen, drapes and curtains and related hardware and mounting devices,
wall to wall carpeting, radios, lamps, telephone systems, televisions and
television systems, computer systems, fixtures, machinery, equipment, apparatus,
appliances, books and records, chattels, inventory, accounts, farm products,
consumer goods, general intangibles and personal property of every kind and
nature whatsoever now or hereafter owned by Grantor and located in, on or about,
or used or intended to be used with or in connection with the use, operation or
enjoyment of the Property, including all extensions, additions, improvements,
betterments, after-acquired property, renewals, replacements and substitutions,
or proceeds from a permitted sale of any of the foregoing, together with the
benefit of any deposits or payments now or hereafter made by Grantor or on
behalf of Grantor, all of which are hereby declared and shall be deemed to be
fixtures and accessions to the Land and a part of the Property as between the
parties hereto and all persons claiming by, through or under them, and which
shall be deemed to be a portion of the security for the indebtedness herein
described and to be secured by this Instrument.



--------------------------------------------------------------------------------

All easements, access rights, rights-of-way, strips and gores of land, vaults,
streets, ways, alleys, passages, sewer rights, waters, water courses, water
rights and powers, irrigation systems (including, without limitation,
underground wiring, pipes, pumps and sprinkler heads), minerals, flowers,
plants, shrubs, crops, trees, timber, fences, signs, bridges, fountains,
monuments and other emblements now or hereafter located on the Land or under or
above the same or any part or parcel thereof, and all estates, rights, titles,
interests, privileges, liberties, servitudes, licenses, tenements, hereditaments
and appurtenances, reversion and reversions, remainder and remainders,
whatsoever, in any way belonging, relating or appertaining to the Land or any
part thereof, or which hereafter shall in any way belong, relate or be
appurtenant thereto, whether now owned or hereafter acquired by Grantor.

All leases, tenancies, occupancies and licenses, whether oral or written
(collectively, the “Leases”), and all income, rents, issues, profits and
revenues of the Property from time to time accruing (including, without
limitation, all payments under Leases, all guarantees of the foregoing or
letters of credit relating to the foregoing, lease termination payments,
proceeds of insurance, condemnation payments, tenant security, damage or other
deposits whether held by Grantor or in a trust account, escrow funds, fees,
charges, rents, license fees, accounts, royalties, security, damage or other
deposits from time to time accruing, all payments under working interests,
production payments, royalties, overriding royalties, operating interests,
participating interest and other such entitlements, and all the estate, right,
title, interest, property, possession, claim and demand whatsoever at law, as
well as in equity, of Grantor of, in and to the same (collectively, the
“Revenues”); reserving only the right to Grantor to collect the same (other than
lease termination payments, or, except as provided in the Credit Agreement,
insurance proceeds and condemnation payments) so long as no Event of Default has
occurred and is continuing.

All insurance policies, building service, building maintenance, construction,
development, management, indemnity, and other similar agreements and contracts
and subcontracts, written or oral, express or implied, now or hereafter entered
into, arising or in any manner related to the purchase, construction, design,
improvement, use, operation, ownership, occupation, enjoyment, sale, conversion
or other disposition (voluntary or involuntary) of the Property, or the
buildings and improvements now or hereafter located thereon, or any other
interest in the Property, or any combination thereof, property management
agreements, cable television agreements, contracts for the purchase of supplies,
telephone service agreements, yellow pages or other advertising agreements,
sales contracts, construction contracts, architects agreements, general contract
agreements, design agreements, engineering agreements, technical service
agreements, sewer and water and other utility agreements, service contracts,
agreements relating to the collection of receivables or use of customer lists,
all purchase options, option agreements, rights of first refusal, contract
deposits, earnest money deposits, prepaid items and payments due and to become
due thereunder, and further including all payment and performance bonds, labor,
deposits, assurances, construction guaranties, guaranties, warranties,
indemnities and other undertakings, architectural plans and specifications,
drawings, surveys, soil reports, engineering reports, inspection reports,
environmental audits and other technical descriptions and reports relating to
the Property, renderings and models, permits, consents, approvals, licenses,
variances, agreements, contracts, building permits, purchase orders and
equipment leases, personal property leases, and all causes of action relating
thereto.



--------------------------------------------------------------------------------

All deposit accounts, instruments, accounts receivable, documents, causes of
action, claims, names by which the Property or the improvements thereon may be
operated or known, all rights to carry on business under such names, all
telephone numbers or listings, all rights, interest and privileges of which
Grantor may have in any capacity under any covenants, restrictions or
declarations now or hereafter relating to the Property or the Improvements, and
all notes or chattel paper now or hereafter arising from or by virtue of any
transactions relating to the Property or the Improvements located thereon and
all customer lists, other lists, and business information relating in any way to
the Property or the Improvements or the use thereof, whether now owned or
hereafter acquired;

All assets related to the ownership or operation of the Property or the
Improvements now or hereafter erected thereon, including, without limitation,
accounts (including, without limitation, health-care-insurance receivables),
chattel paper (whether tangible or electronic), deposit accounts, documents,
general intangibles (including, without limitation, payment intangibles, and all
current and after acquired registered copyrights, copyright rights, advertising
materials, web sites, and web pages, software and software licenses, registered
trademarks and service marks, trademark rights, trademark applications, service
mark rights, service mark applications, trade dress rights, company names, and
all domain names, owned or used in connection with the Grantor’s business, and
in each case all goodwill associated therewith), goods (including, without
limitation, inventory, property, possession, equipment, fixtures and
accessions), instruments (including, without limitation, promissory notes),
investment property, letter-of-credit rights, letters of credit, money,
supporting obligations, as-extracted collateral, timber to be cut and all
proceeds and products of anything described or referred to above in this
Subsection (g), in each case as such terms are defined under the Uniform
Commercial Code as in effect in the applicable jurisdiction.

All cash funds, deposit accounts and other rights and evidence of rights to
cash, now or hereafter created or held by Trustee or Agent pursuant to this
Instrument, the Credit Agreement or any other of the Loan Documents.

All proceeds, products, substitutions and accessions of the foregoing of every
type.

TO HAVE AND TO HOLD the Property and all parts, rights, members and
appurtenances thereof, to the use, benefit and behoof of Trustee for the ratable
benefit of Agent, the Lenders and the holders of the Hedge Obligations and their
respective successors and assigns, IN FEE SIMPLE forever; and Grantor covenants
that Grantor is lawfully seized and possessed of the Property as aforesaid, and
has good right to convey the same, that the same is unencumbered except for
those matters expressly set forth in Exhibit “B” attached hereto and by this
reference made a part hereof (the “Permitted Encumbrances”), and that Grantor
does warrant and will forever defend the title thereto against the claims of all
persons whomsoever, except as to those matters set forth in said Exhibit “B”
attached hereto.



--------------------------------------------------------------------------------

IN TRUST NEVERTHELESS to secure the following described obligations
(collectively, the “Secured Obligations”):

The debt evidenced by (i) those certain Amended and Restated Revolving Credit
Notes made by Borrowers to the order of one or more of the Lenders in the
aggregate principal amount of Two Hundred Seventy-Five Million and No/100
Dollars ($275,000,000.00) and that certain Swing Loan Note made by Borrowers to
the order of KeyBank in the principal face amount of Twenty-Five Million and
No/100 Dollars ($25,000,000.00), each of which is due and payable in full on or
before             , 2010, unless extended as provided in the Credit Agreement,
and those certain Amended and Restated Term Loan Notes made by Borrowers to the
order of one or more of the Lenders in the principal face amount of Two Hundred
Million and No/100 Dollars ($200,000,000.00), each of which is due and payable
in full on or before             , 2011, each of which has been issued pursuant
to the Credit Agreement; and (ii) each other note as may be issued under the
Credit Agreement, each as originally executed, or if varied, extended,
supplemented, consolidated, amended, replaced, renewed, modified or restated
from time to time as so varied, extended, supplemented, consolidated, amended,
replaced, renewed, modified or restated (collectively, the “Note”); provided,
however, in no event shall the maximum aggregate principal amount of
indebtedness under the Note exceed Four Hundred Seventy-Five Million and No/100
Dollars ($475,000,000.00).

The payment, performance and discharge of each and every obligation, covenant
and agreement of Grantor contained herein, of Grantor and the other Borrowers
contained in the Credit Agreement, and of Grantor and the other Borrowers in the
other Loan Documents, including, without limitation, the obligation of Borrowers
to reimburse Issuing Lender for any draws under the Letters of Credit, and in
the other Loan Documents.

Any and all additional advances made by Agent or any Lender to protect or
preserve the Property or the lien and security title hereof in and to the
Property, or for taxes, assessments or insurance premiums as hereinafter
provided (whether or not Grantor is the owner of the Property at the time of
such advances).

The payment, performance and discharge of each and all of the Hedge Obligations
(as defined in the Credit Agreement).

Any and all other indebtedness now or hereafter owing by Borrowers to Agent or
any Lender pursuant to the terms of the Credit Agreement, whether now existing
or hereafter arising or incurred, however evidenced or incurred, whether express
or implied, direct or indirect, absolute or contingent, due or to become due,
including, without limitation, all principal, interest, fees, expenses,
prepayment premiums or fees, yield maintenance amounts and indemnification
amounts, and all renewals, modifications, consolidations, replacements and
extensions thereof.

All costs and expenses incurred by the Trustee, Agent, the Lenders and the
holders of the Hedge Obligations, in connection with the enforcement and
collection of the Secured Obligations, including, without limitation, all
attorneys’ fees and disbursements, and all other such costs and expenses
described in and incurred pursuant to the Note, the Credit Agreement, this
Instrument, the other Loan Documents and the agreements evidencing or relating
to the Hedge Obligations (the “Hedge Documents”) (collectively, the “Enforcement
Costs”).

Subject to Section 2.22 hereof, should the Secured Obligations secured by this
Instrument be paid and performed according to the tenor and effect thereof when
the same shall become due



--------------------------------------------------------------------------------

and payable and the obligation of the Lenders to make Loans or issue Letters of
Credit under the Credit Agreement shall have terminated, and should Grantor
perform all covenants herein contained in a timely manner, then this Instrument
shall be released.

Grantor hereby further covenants and agrees with Trustee and Agent as follows:

ARTICLE 1

1.01 Payment of Secured Obligations. Grantor will pay and perform or caused to
be paid and performed the Secured Obligations according to the tenor thereof and
all other sums now or hereafter secured hereby as the same shall become due.

1.02 Funds for Impositions. After the occurrence and during the continuance of
an Event of Default, Grantor shall pay to Agent, subject to Agent’s option under
Section 1.03 hereof, on the days that monthly installments of interest are
payable under the Note, until the Note is paid in full, a sum (hereinafter
referred to as the “Funds”) reasonably estimated by Agent to provide an amount
necessary for payment of the following items in full thirty (30) days prior to
when such items become due (hereinafter collectively referred to as the
“Impositions”): (a) the yearly real estate taxes, ad valorem taxes, personal
property taxes, assessments and betterments, and (b) the yearly premium
installments for the insurance covering the Property and required by the Credit
Agreement. The Impositions shall be reasonably estimated initially and from time
to time by Agent on the basis of assessments and bills and estimates thereof.
The Funds shall be held by Agent in a separate interest bearing account free of
any liens or claims on the part of creditors of Grantor and as part of the
security for the Secured Obligations. Grantor shall pay all Impositions prior to
delinquency as required by Section 1.03 hereof. Provided no Event of Default has
occurred and is continuing, within ten (10) days after Grantor furnishes Agent
with reasonably satisfactory evidence that Grantor has paid one or more of the
items comprising the Impositions, Agent shall reimburse Grantor therefor to the
extent of the Funds (plus accrued interest) then held by Agent. Alternatively,
Agent shall apply the Funds to pay the Impositions with respect to which the
Funds were paid to the extent of the Funds then held by Agent and provided
Grantor has delivered to Agent the assessments or bills therefor. Grantor shall
be permitted to pay any Imposition early in order to take advantage of any
available discounts. Agent shall make no charge for so holding and applying the
Funds or for verifying and compiling said assessments and bills. The Funds are
pledged as additional security for the Secured Obligations, and may be applied,
at Agent’s option and without notice to Grantor, to the payment of the Secured
Obligations upon the occurrence of any Event of Default. If at any time the
amount of the Funds held by Agent shall be less than the amount reasonably
deemed necessary by Agent to pay Impositions as such become due, Grantor shall
pay to Agent any amount necessary to make up the deficiency within fifteen
(15) business days after notice from Agent to Grantor requesting payment
thereof. Upon payment and performance in full of the Secured Obligations, Agent
shall promptly refund to Grantor any Funds then held by Agent.

1.03 Impositions, Liens and Charges. Grantor shall pay all Impositions and other
charges, if any, attributable to the Property prior to delinquency, and at
Agent’s option during the continuance of an Event of Default, Grantor shall pay
in the manner hereafter provided under this Section 1.03. Grantor shall, during
continuance of an Event of Default, furnish to Agent all bills and notices of
amounts due under this Section 1.03 as soon as received, and in the event



--------------------------------------------------------------------------------

Grantor shall make payment directly, Grantor shall, as and when available,
furnish to Agent receipts evidencing such payments prior to the dates on which
such payments are delinquent, subject to Grantor’s right to contest taxes,
assessments and other governmental charges as provided in the Credit Agreement.
Grantor shall promptly discharge (by bonding, payment or otherwise) any lien
(including federal tax liens) filed against the Property or Grantor and will
keep and maintain the Property free from the claims of all persons supplying
labor or materials to the Property, subject to Grantor’s right to contest the
same as provided in the Credit Agreement. Grantor shall not claim or be entitled
to any credit against the taxable value of the Property by reason of this
Instrument, or any deduction in or credit on the Secured Obligations by reason
of Impositions paid.

1.04 Taxes, Liens and Other Charges.

(a) In the event of the passage of any state, federal, municipal or other
governmental law, order, rule or regulation, subsequent to the date hereof, in
any manner changing or modifying the laws now in force governing the taxation of
debts secured by deeds of trust or the manner of collecting taxes so as to
adversely affect Agent or the Lenders, Grantor will promptly pay any such tax.
If Grantor fails to make such payment within five (5) Business Days after demand
therefor, or the date such tax is due, whichever first occurs, or if, in the
opinion of Agent, any such state, federal, municipal, or other governmental law,
order, rule or regulation prohibits Grantor from making such payment or would
penalize Agent or Lenders if Grantor makes such payment or if, in the opinion of
Agent, the making of such payment might result in the imposition of interest
beyond the maximum amount permitted by applicable law, then the entire balance
of the principal sums secured by this Instrument and all interest accrued
thereon shall, at the option of Agent, become immediately due and payable.

(b) Grantor will pay all taxes, liens, assessments and charges of every
character including all utility charges, whether public or private, already
levied or assessed or that may hereafter be levied or assessed upon or against
the Property as required under the Credit Agreement.

1.05 Insurance. Grantor shall procure, deliver to and maintain for the benefit
of Agent and Lenders the insurance policies described in the Credit Agreement.

1.06 Condemnation. If all or any portion of the Property shall be damaged or
taken through condemnation (which term when used in this Instrument shall
include any damage or taking by any governmental authority or any transfer by
private sale in lieu thereof), either temporarily or permanently, then all
compensation, awards and other payments or relief thereof, shall be paid and
applied in accordance with terms and provisions of the Credit Agreement.

1.07 Care, Use and Management of Property.

(a) Grantor will keep, or cause to be kept, the roads and walkways, landscaping
and all other Improvements of any kind now or hereafter erected on the Land or
any part thereof in good condition and repair, will not commit or suffer any
waste, impairment or deterioration (ordinary wear and tear excepted) and will
not do or suffer to be done anything which will increase the risk of fire or
other hazard to the Property or any part thereof.



--------------------------------------------------------------------------------

(b) Grantor will not remove or demolish nor alter the structural character of
any building located on the Land or any fixtures or personal property relating
thereto except when incidental to the replacement of fixtures and personal
property with items of like kind and value or customary tenant improvements
pursuant to Leases approved or deemed approved pursuant to the Credit Agreement.

(c) If the Property or any part thereof is materially damaged by fire or any
other cause, Grantor will give immediate written notice thereof to Agent.

(d) To the extent permitted under the terms of the applicable Leases and the
Credit Agreement, Agent and each of the Lenders or its representative is hereby
authorized to enter upon and inspect the Property at any time during normal
business hours.

(e) Grantor will promptly comply with all present and future laws, ordinances,
rules and regulations of any governmental authority, all restrictive covenants
and other agreements affecting the Property or relating to the operation thereof
affecting the Property or any part thereof and all licenses or permits affecting
the Property or any part thereof, subject to Grantor’s right to contest the same
as provided in the Credit Agreement.

(f) Grantor shall keep the Property, including the Improvements and the Personal
Property (as hereinafter defined), in good order, repair and tenantable
condition and shall replace fixtures, equipment, machinery and appliances on the
Property when necessary to keep such items in good order, repair, and tenantable
condition (ordinary wear and tear excepted).

(g) Grantor shall keep all franchises, trademarks, trade names, service marks
and licenses and permits necessary for the use and occupancy of the Property in
good standing and in full force and effect.

(h) Unless required by applicable law or unless Agent has otherwise agreed in
writing, Grantor shall not allow changes in the nature of the occupancy or use
for which the Property was intended at the time this Instrument was executed.
Grantor shall not abandon the Property. Grantor shall not initiate, fail to
contest or acquiesce in a change in the zoning classification of the Property or
subject the Property to restrictive or negative covenants without Agent’s
written consent. Grantor shall comply with, observe and perform all zoning and
other laws affecting the Property, all agreements and restrictive covenants
affecting the Property, and all licenses and permits affecting the Property,
subject to Grantor’s right to contest compliance with laws to the extent
permitted in the Credit Agreement. Notwithstanding the foregoing, subject to the
Agent’s prior written consent (which shall not be unreasonably withheld),
Grantor shall have the ability to enter into easements, rights of way,
agreements and other similar documentation that benefits the Property and/or the
Grantor, and are necessary or desirable to operate the Property in the ordinary
course.

(i) Subject to the rights of tenants under the Leases, Agent may, at Grantor’s
expense, make or cause to be made reasonable entries upon and inspections of the
Property as permitted in the Credit Agreement, or at any other time when
necessary or appropriate, in the sole reasonable discretion of Agent, to protect
or preserve the Property.



--------------------------------------------------------------------------------

(j) If all or any part of the Property shall be damaged by fire or other
casualty or loss, Grantor will promptly restore the Property to the equivalent
of its original condition; and if a part of the Property shall be damaged
through condemnation, Grantor will promptly restore, repair or alter the
remaining portions of the Property in a manner satisfactory to Agent.
Notwithstanding the foregoing, Grantor shall not be obligated to so restore
unless, in each instance, Agent agrees to make available to Grantor (subject to
the terms of the Credit Agreement) any net insurance or condemnation proceeds
actually received by Agent hereunder in connection with such casualty loss or
condemnation, to the extent such proceeds are required to defray the expense of
such restoration; provided, however, that the insufficiency of any such
insurance or condemnation proceeds to defray the entire expense of restoration
shall in no way relieve Grantor of its obligation to restore.

1.08 Leases and other Agreements Affecting Property.

(a) As additional security for the Secured Obligations, Grantor presently and
unconditionally assigns and transfers to Agent all of Grantor’s right, title and
interest in and to the Leases and the Revenues, including those now due, past
due or to become due by virtue of any of the Leases for the occupancy or use of
all or any part of the Property. Grantor hereby authorizes Agent or Agent’s
agents to collect the Revenues and hereby directs such tenants, lessees and
licensees of the Property to pay the Revenues to Agent or Agent’s agents;
provided, however, Grantor shall have a license (revocable upon the occurrence
of an Event of Default) to collect and receive the Revenues as trustee for the
benefit of Agent, and apply the Revenues so collected to the Secured
Obligations, to the extent then due and payable, then to the payment of normal
and customary operating expenses for the Property which are then due and
payable, with the balance, so long as no Event of Default has occurred, to the
account of Grantor. Grantor agrees that each and every tenant, lessee and
licensee of the Property may pay, and hereby irrevocably authorizes and directs
each and every tenant, lessee and licensee of the Property to pay, the Revenues
to Agent or Agent’s agents on Agent’s written demand therefor (which demand may
be made by Agent at any time after the occurrence of an Event of Default)
without any obligation on the part of said tenant, lessee or licensee to inquire
as to the existence of an Event of Default and notwithstanding any notice or
claim of Grantor to the contrary, and Grantor agrees that Grantor shall have no
right or claim against said tenant, lessee or licensee for or by reason of any
Revenues paid to Agent or Agent’s agent following receipt of such written
demand.

(b) Grantor hereby covenants that Grantor has not executed any prior assignment
of the Leases or the Revenues, that Grantor has not performed, and will not
perform, any acts and has not executed, and will not execute, any instruments
which would prevent Agent from exercising the rights of the beneficiary of this
Instrument, and that at the time of execution of this Instrument, except as
disclosed in the rent roll delivered to Agent on or about the date hereof or as
provided for in the Credit Agreement, there has been no anticipation or
prepayment of any of the Revenues for more than one (1) month prior to the due
dates of such Revenues. Grantor further covenants that Grantor will not
hereafter collect or accept payment of any Revenues more than one (1) month
prior to the due dates of such Revenues.

(c) Grantor agrees that neither the foregoing assignment of Leases and Revenues
nor the exercise of any of Agent’s rights and remedies under this Section or
Article 2



--------------------------------------------------------------------------------

hereof shall be deemed to make Agent a mortgagee-in-possession or otherwise
responsible or liable in any manner with respect to the Leases, the Property or
the use, occupancy, enjoyment or operation of all or any portion thereof, unless
and until Agent, in person or by agent, assumes actual possession thereof.
Grantor further agrees that the appointment of any receiver for the Property by
any court at the request of Agent or by agreement with Grantor, or the entering
into possession of any part of the Property by such receiver, shall not be
deemed to make Agent a mortgagee in possession or otherwise responsible or
liable in any manner with respect to the Leases, the Property or the use,
occupancy, enjoyment or operation of all or any portion thereof.

(d) If Agent exercises its rights and remedies pursuant to this Section or
Article 2 hereof, all Revenues thereafter collected shall be applied in such
order as Agent may elect in its discretion against the reasonable costs of
taking control of and managing the Property and collecting the Revenues,
including, but not limited to, reasonable attorneys’ fees actually incurred,
fees, premiums on receiver’s bonds, costs of repairs to the Property, premiums
on insurance policies, Impositions and other charges on the Property, and the
costs of discharging any obligation or liability of Grantor as landlord, lessor
or licensor of the Property, or to the Secured Obligations. Agent or any
receiver shall have access to the books and records used in the operation and
maintenance of the Property and shall be liable to account only for those
Revenues actually received. Agent shall not be liable to Grantor, anyone
claiming under or through Grantor or anyone having an interest in the Property
by reason of anything done or left undone by Agent pursuant to this Section or
Article 2 hereof, except in the event of Agent’s gross negligence or willful
misconduct. If the Revenues are not sufficient to meet the costs of taking
control of and managing the Property and collecting the Revenues, any monies
reasonably expended by Agent for such purposes shall become a portion of the
Secured Obligations. Unless Agent and Grantor agree in writing to other terms of
payment, such amounts shall be payable upon notice from Agent to Grantor
requesting payment thereof and shall bear interest from the date of disbursement
at the Default Rate stated in the Credit Agreement unless payment of interest at
such rate would be contrary to applicable law, in which event such amounts shall
bear interest at the highest rate which may be collected from Grantor under
applicable law. The entering upon and taking possession of and maintaining of
control of the Property by Agent or any receiver and the application of Revenues
as provided herein shall not cure or waive any Event of Default or invalidate
any other right or remedy of Agent hereunder.

(e) It is the intention of Agent and Grantor that the assignment effectuated by
this Instrument with respect to the Revenues shall be a direct and currently
effective assignment and shall not constitute merely an obligation to grant a
lien, security interest or pledge for the purpose of securing the Secured
Obligations. It is agreed and understood that Section 55-220.1 of the Code of
Virginia shall govern perfection of Agent’s security interest in the Leases and
Revenues.

1.09 Leases of the Property.

(a) Except as permitted in the Credit Agreement, Grantor shall not enter into
any Lease of all or any portion of the Property or amend, supplement or
otherwise modify, or terminate or cancel, or accept the surrender of, or consent
to the assignment or subletting of, or grant any concessions to or waive the
performance of any obligations of any tenant, lessee or licensee under, any now
existing or future Lease of the Property, without the prior written



--------------------------------------------------------------------------------

consent of Agent. Grantor, at Agent’s request, shall furnish Agent with executed
copies of all Leases hereafter made of all or any part of the Property as
required by the Credit Agreement. Upon Agent’s request, Grantor shall make a
separate and distinct assignment to Agent, as additional security, of all Leases
hereafter made of all or any part of the Property.

(b) There shall be no merger of the leasehold estates created by the Leases with
the fee estate of the land without the prior written consent of Agent. Agent may
at any time and from time to time by specific written instrument intended for
the purpose, unilaterally subordinate the lien of this Instrument to any Lease,
without joinder or consent of, or notice to, Grantor, any tenant or any other
Person, and notice is hereby given to each tenant under a Lease of such right to
subordinate. No such subordination shall constitute a subordination to any lien
or other encumbrance, whenever arising, or improve the right of any junior
lienholder. Nothing herein shall be construed as subordinating this Instrument
to any Lease.

(c) Grantor hereby appoints Agent its attorney-in-fact, coupled with an
interest, empowering Agent to subordinate this Instrument to any Leases.

1.10 Security Agreement.

(a) Insofar as the machinery, apparatus, equipment, fittings, fixtures, building
supplies and materials, general intangibles and articles of personal property
either referred to or described in this Instrument, or owned by Grantor and
connected with the use and enjoyment of the Property is concerned, Grantor
grants unto Agent a security interest therein and this Instrument is hereby made
and declared to be a security agreement, encumbering each and every item of
personal property (the “Personal Property”) included herein, in compliance with
the provisions of the Uniform Commercial Code as enacted in the applicable
jurisdiction as set forth in Section 3.04 below (the “UCC”). Grantor hereby
authorizes Agent to file a financing statement or statements reciting this
Instrument to be a security agreement, affecting all of said personal property
aforementioned, shall be appropriately filed. The remedies for any violation of
the covenants, terms and conditions of the security agreement herein contained
shall be (i) as prescribed herein with respect to the Property, or (ii) as
prescribed by general law, or (iii) as prescribed by the specific statutory
consequences now or hereafter enacted and specified in said UCC, all at Agent’s
sole election. Grantor and Agent agree that the filing of such financing
statement(s) in the records normally having to do with personal property shall
never be construed as in any way derogating from or impairing this declaration
and hereby stated intention of Grantor and Agent that everything used in
connection with the production of income from the Property and/or adapted for
use therein and/or which is described or reflected in this Instrument, is to the
full extent provided by law, and at all times and for all purposes and in all
proceedings both legal or equitable shall be, regarded as part of the real
estate irrespective of whether (i) any such item is physically attached to the
Improvements, (ii) serial numbers are used for the better identification of
certain items capable of being thus identified in a recital contained herein, or
(iii) any such item is referred to or reflected in any such financing
statement(s) so filed at any time. Similarly, the mention in any such financing
statement(s) of the rights in and to (1) the proceeds of any fire and/or hazard
insurance policy, or (2) any award in eminent domain proceedings for a taking or
for loss of value, or (3) Grantor’s interest as lessor in any present or future
lease or rights to income growing out of the use and/or occupancy of the
Property, whether pursuant to a lease or otherwise, shall not be construed as in
any way altering any of the



--------------------------------------------------------------------------------

rights of Agent as determined by this Instrument or impugning the priority of
Agent’s lien granted hereby or by any other recorded document, but such mention
in such financing statement(s) is declared to be for the protection of Agent in
the event any court shall at any time hold with respect to the foregoing clauses
(1), (2) or (3), that notice of Agent’s priority of interest to be effective
against a particular class of persons, must be filed in the UCC records.

(b) Grantor warrants that (i) Grantor’s (that is, “Debtor’s”) correct legal name
(including, without limitation, punctuation and spacing) indicated on the public
record of Grantor’s jurisdiction of organization, identity or corporate
structure, residence or chief executive office and jurisdiction of organization
are as set forth in Subsection 1.10(c) hereof; (ii) Grantor (that is, “Debtor”)
has been using or operating under said name, identity or corporate structure
without change for the time period set forth in Subsection 1.10(c) hereof, and
(iii) the location of the Personal Property secured by this Instrument is upon
the Land. Grantor covenants and agrees that Grantor shall not change any of the
matters addressed by clauses (i) or (iii) of this Subsection 1.10(b) unless it
has given Agent thirty (30) days prior written notice of any such change and has
executed or authorized at the request of Agent, such additional financing
statements or other instruments to be filed in such jurisdictions as Agent may
deem necessary or advisable in its sole discretion to prevent any filed
financing statement from becoming misleading or losing its perfected status.

(c) The information contained in this Subsection 1.10(c) is provided in order
that this Instrument shall comply with the requirements of the Uniform
Commercial Code, as enacted in the Commonwealth of Virginia, for instruments to
be filed as financing statements. The names of the “Debtor” and the “Secured
Party”, the identity or corporate structure, jurisdiction of organization,
organizational number, federal tax identification number, and residence or chief
executive office of “Debtor”, and the time period for which “Debtor” has been
using or operating under said name and identity or corporate structure without
change, are as set forth in Schedule 1 of Exhibit “C” attached hereto and by
this reference made a part hereof; the mailing address of the “Secured Party”
from which information concerning the security interest may be obtained, and the
mailing address of “Debtor”, are as set forth in Schedule 2 of Exhibit “C”
attached hereto; and a statement indicating the types, or describing the items,
of Personal Property secured by this Instrument is set forth hereinabove.

(d) Exhibit “C” correctly sets forth all names and tradenames that Grantor has
used within the last five years, and also correctly sets forth the locations of
all of the chief executive offices of Grantor over the last five years (if any).

(e) The Grantor hereby covenants and agrees that:

(1) Grantor shall not merge or consolidate into, or transfer any of the Property
to, any other person or entity except as permitted under the Credit Agreement.

(2) Grantor shall, at any time and from time to time, take such steps as Agent
may reasonably request for Agent (A) to obtain an acknowledgment, in form and
substance reasonably satisfactory to Agent, of any bailee having possession of
any of the Property, stating that the bailee holds possession of such



--------------------------------------------------------------------------------

Property on behalf of Agent, (B) to obtain “control” of any investment property,
deposit accounts, letter-of-credit rights, or electronic chattel paper (as such
terms are defined by the UCC with corresponding provisions thereof defining what
constitutes “control” for such items of collateral), with any agreements
establishing control to be in form and substance reasonably satisfactory to
Agent, and (C) otherwise to insure the continued perfection and priority of the
Agent’s security interest in any of the Property and of the preservation of its
rights therein. If Grantor shall at any time, acquire a “commercial tort claim”
(as such term is defined in the UCC) with respect to the Property or any portion
thereof, Grantor shall promptly notify Agent thereof in writing, providing a
reasonable description and summary thereof, and shall execute a supplement to
this Instrument in form and substance acceptable to Agent granting a security
interest in such commercial tort claim to Agent.

(3) Grantor hereby authorizes Agent, its counsel or its representative, at any
time and from time to time, to file financing statements, amendments and
continuations that describe or relate to the Property or any portion thereof in
such jurisdictions as Agent may deem necessary or desirable in order to perfect
the security interests granted by Grantor under this Instrument or any other
Loan Document, and such financing statements may contain, among other items as
Agent may deem advisable to include therein, the federal tax identification
number of Grantor.

(4) Grantor shall not license, lease, sell or otherwise transfer any of the
general intangibles to any third party during the term of this Instrument and
the Credit Agreement without the prior written consent of the Agent (which
consent may be withheld in the Agent’s sole discretion); and the Grantor will
continue to use all trademarks, service marks and trade names in a consistent
manner and shall take all steps necessary to properly maintain any formal
registrations on the general intangibles, and to defend and enforce them, for
the term of this Instrument and the Credit Agreement.

1.11 Further Assurances; After-Acquired Property. At any time and from time to
time, upon request by Agent, Grantor will make, execute and deliver or cause to
be made, executed and delivered, to Trustee and Agent and, where appropriate,
cause to be recorded and/or filed and from time to time thereafter to be
rerecorded and/or refiled at such time and in such offices and places as shall
be deemed desirable by Agent, any and all such other and further deeds of trust,
security agreements, financing statements, notice filings, continuation
statements, instruments of further assurance, certificates and other documents
as may, in the opinion of Agent, be necessary or desirable in order to
effectuate, complete, or perfect, or to continue and preserve (a) the obligation
of Grantor under this Instrument, the other Loan Documents and the Hedge
Documents and (b) this Instrument as a first and prior lien upon and security
interest in and to all of the Property, whether now owned or hereafter acquired
by Grantor. Upon any failure by Grantor so to do, Agent may make, execute,
record, file, re-record and/or refile any and all such deeds of trust, security
agreements, financing statements, continuation statements, instruments,
certificates, and documents for and in the name of Grantor and Grantor hereby
irrevocably appoints Agent the agent and attorney-in-fact of Grantor so to do.
The lien hereof will automatically attach, without further act, to all after
acquired property attached to and/or used in the operation of the Property or
any part thereof.



--------------------------------------------------------------------------------

1.12 Expenses. Grantor will pay or reimburse Agent, upon demand therefor, for
all reasonable attorney’s fees, costs and expenses incurred by Agent in any
suit, action, legal proceeding or dispute of any kind in which the Lenders,
Agent, the holders of the Hedge Obligations or Trustee is made a party or
appears as party plaintiff or defendant, affecting or arising in connection with
the Secured Obligations secured hereby, this Instrument or the interest created
herein, or the Property, including, but not limited to, the exercise of the
power of sale contained in this Instrument, any condemnation action involving
the Property or any action to protect the security hereof; and any such amounts
paid by the Lenders, Agent, the holders of the Hedge Obligations or Trustee
shall be added to the Secured Obligations secured by the lien of this
Instrument.

1.13 Subrogation. Agent shall be subrogated to the claims and liens of all
parties whose claims or liens are discharged or paid with the proceeds of the
Secured Obligations secured hereby.

1.14 Limit of Validity. If from any circumstances whatsoever fulfillment of any
provision of this Instrument, the Credit Agreement, the Note, any other Loan
Document or any Hedge Document, at the time performance of such provision shall
be due, shall involve transcending the limit presently prescribed by any
applicable usury statute or any other applicable law, with regard to obligations
of like character and amount, then ipso facto the obligation to be fulfilled
shall be reduced to the limit, so that in no event shall any exaction be
possible under this Instrument, the Note, the Credit Agreement, any other Loan
Document or any Hedge Document that is in excess of the current limit (or in the
case of any such Loan Document that is governed by Virginia law, that is subject
to the defense of usury), but such obligation shall be fulfilled to the limit.
The provisions of this Section 1.14 shall control every other provision of this
Instrument, the Note, the Credit Agreement, any other Loan Document or any Hedge
Document.

1.15 Conveyance of Property. Grantor hereby acknowledges to Agent that (a) the
identity and expertise of Grantor was and continues to be a material
circumstance upon which Agent has relied in connection with, and which
constitute valuable consideration to Agent for, the extending to Borrowers of
the loans and other extensions of credit evidenced by the Note and Credit
Agreement, and (b) any change in such identity or expertise could materially
impair or jeopardize the security for the payment of the Secured Obligations
granted to Agent by this Instrument. Grantor therefore covenants and agrees with
Agent, as part of the consideration for the extending to Grantor of the loans
evidenced by the Note, that Grantor shall not convey, transfer, assign, further
encumber or pledge any or all of its interest in the Property except as
permitted under the Credit Agreement.

ARTICLE 2

2.01 Events of Default. The terms “Default” and “Event of Default” as used
herein shall have the following meanings:

“Default” shall mean any event which, with the giving of notice or the lapse of
time, or both, could become an Event of Default.



--------------------------------------------------------------------------------

“Event of Default” shall mean (a) any default in the payment of the obligations
of Grantor hereunder or Borrowers or under any of the other Loan Documents when
the same shall become due and payable which is not cured within any grace or
notice and cure period provided in the Credit Agreement or such other Loan
Documents, if any, subject to any limitations in the Credit Agreement on the
right of Grantor and Borrowers to receive notices of default, or (b) any default
in the performance of any other obligations of Grantor hereunder which is not
cured within any grace or cure period provided in the Credit Agreement (it being
acknowledged by Grantor that no such cure period is provided with respect to any
default under Section 1.08, any default under Section 1.15, or any default
excluded from any provision for a grace period or cure of defaults contained in
the Credit Agreement, the Security Documents (as defined in the Credit
Agreement) or any other agreement evidencing or securing the Secured
Obligations), or (c) any default in the performance of the obligations of
Grantor or Borrowers or any other Person under any of the Security Documents
beyond the expiration of any applicable notice and cure period, or (d) the
occurrence of any “Event of Default” under the Credit Agreement, or (e) any
amendment to or termination of a financing statement naming Grantor as debtor
and Agent as secured party, or any correction statement with respect thereto, is
filed in any jurisdiction by, or caused by, or at the instance of Grantor or by,
or caused by, or at the instance of any principal, member, general partner or
officer of Grantor (collectively, “Grantor Party”) without the prior written
consent of Agent; or (f) any amendment to or termination of a financing
statement naming Grantor as debtor and Agent as secured party, or any correction
statement with respect thereto, is filed in any jurisdiction by any party other
than a Grantor Party or Agent or Agent’s counsel without the prior written
consent of Agent and Grantor fails to use its best efforts to cause the effect
of such filing to be completely nullified to the reasonable satisfaction of
Agent within ten (10) days after notice to Grantor thereof.

2.02 Acceleration of Maturity. If an Event of Default shall have occurred and be
continuing, then the entire Secured Obligations secured hereby shall, at the
option of Agent and as permitted by the terms of the Credit Agreement,
immediately become due and payable without notice or demand except as required
by law, time being of the essence of this Instrument.

2.03 Right to Enter and Take Possession.

(a) If an Event of Default shall have occurred and be continuing, Grantor, upon
demand of Agent, shall forthwith surrender to Agent the actual possession of the
Property, and if and to the extent permitted by law, Agent itself, or by such
officers or agents as it may appoint, may enter and take possession of all the
Property (or such portion or portions as Agent may select) without the
appointment of a receiver, or an application therefor, and may exclude Grantor
and its agents and employees wholly therefrom, and may have joint access with
Grantor to the books, papers and accounts of Grantor.



--------------------------------------------------------------------------------

(b) If Grantor shall for any reason fail to surrender or deliver the Property or
any part thereof after such demand by Agent, Agent may obtain a judgment or
decree conferring upon Agent the right to immediate possession or requiring
Grantor to deliver immediate possession of the Property to Agent. Grantor will
pay to Agent, upon demand, all expenses of obtaining such judgment or decree,
including reasonable compensation to Agent, its attorneys and agents; and all
such expenses and compensation shall, until paid, be secured by the lien of this
Instrument.

(c) Upon every such entering upon or taking of possession, Agent may hold,
store, use, operate, manage and control the Property and conduct the business
thereof and, from time to time, (i) make all necessary and proper maintenance,
repairs, renewals, replacements, additions, betterments and improvements thereto
and thereon and purchase or otherwise acquire additional fixtures, personalty
and other property; (ii) insure or keep the Property insured; (iii) lease,
manage and operate the Property and exercise all the rights and powers of
Grantor to the same extent as Grantor could in its own name or otherwise with
respect to the same; and (iv) enter into any and all agreements with respect to
the exercise by others of any of the powers herein granted Agent, all as Agent
from time to time may determine to be in its best interest. Agent may collect
and receive all the Revenues from the Property, including those past due as well
as those accruing thereafter, and, after deducting (1) all expenses of taking,
holding, managing and operating the Property (including compensation for the
services of all persons employed for such purposes); (2) the cost of all such
maintenance, repairs, renewals, replacements, additions, betterments,
improvements, purchases and acquisitions; (3) the cost of such insurance;
(4) such taxes, assessments and other similar charges as Agent may at its option
pay; (5) other proper charges upon the Property or any part thereof; and (6) the
reasonable compensation, expenses and disbursements of the attorneys and agents
of Agent, Agent shall apply the remainder of the monies and proceeds so received
by Agent, in accordance with Section 12.5 of the Credit Agreement. Agent shall
have no obligation to discharge any duties of a landlord to any tenant or to
incur any liability as a result of any exercise by Agent of any rights under
this Instrument or otherwise. Agent shall not be liable for any failure to
collect Revenues from the Property, nor shall Agent be liable to account for any
Revenues unless actually received by Agent.

(d) Whenever all that is due upon the Secured Obligations and under any of the
terms, covenants, conditions and agreements of this Instrument shall have been
paid and all Events of Default cured, Agent shall surrender possession of the
Property to Grantor, its successors or assigns. The same right of taking
possession, however, shall exist if any subsequent Event of Default shall occur
and be continuing.

2.04 Performance by Agent. If there shall be a Default in the payment,
performance or observance of any term, covenant or condition of this Instrument,
Agent may, so long as such Default continues, at its option, pay, perform or
observe the same, and all payments made or costs or expenses incurred by Agent
in connection therewith, shall be secured hereby and shall be, upon demand,
immediately repaid by Grantor to Agent with interest thereon at the Default
Rate. Agent shall be the sole judge of the necessity for any such actions and of
the amounts to be paid. Agent is hereby empowered to enter and to authorize
others to enter upon the Land or any part thereof for the purpose of performing
or observing any such defaulted term, covenant or condition without thereby
becoming liable to Grantor or any person in possession holding under Grantor.



--------------------------------------------------------------------------------

2.05 Receiver. If an Event of Default shall have occurred and be continuing,
Agent, upon application to a court of competent jurisdiction, shall be entitled
as a matter of strict right without regard to the occupancy or value of any
security for the Secured Obligations secured hereby or the solvency of any party
bound for its payment, to the appointment of a receiver to take possession of
and to operate the Property (or such portion or portions as Agent may select)
and to collect and apply the Revenues thereof. The receiver shall have all of
the rights and powers permitted under the laws of the Commonwealth of Virginia.
Grantor will pay to Agent upon demand all expenses, including receiver’s fees,
reasonable attorney’s fees, costs and agent’s compensation, incurred pursuant to
the provisions of this Section 2.05, and all such expenses shall be secured by
this Instrument.

2.06 Enforcement.

(a) If an Event of Default shall have occurred and be continuing, Agent, at its
option, may effect the foreclosure of this Instrument by directing the Trustee
to sell the Property (or such portion or portions thereof as the Trustee may
select) at public auction at such time and place and upon such terms and
conditions as may be required or permitted by applicable law, after having first
advertised the time, place and terms of sale not less than once a week for three
successive weeks in a newspaper having general circulation in the city or county
in which the Land being sold lies. At any foreclosure sale, such portion of the
Property as is offered for sale may, at the Trustee’s option, be offered for
sale for one total price, and the proceeds of such sale accounted for in one
account without distinction between the items of security or without assigning
to them any proportion of such proceeds, the Grantor hereby waiving the
application of any doctrine of marshalling.

This Instrument shall be construed to impose and confer upon the parties hereto,
and the beneficiaries hereunder, all duties, rights and obligations prescribed
in Section 55-59 and Sections 55-59.1 through 55-59.4 of the Code of Virginia,
and to incorporate the following by short form reference to Section 55-60 of the
Code of Virginia:

Exemptions waived

Renewal, extension or reinstatement permitted.

(b) If an Event of Default shall have occurred and be continuing, Agent may, in
addition to and not in abrogation of the rights covered under subsection (a) of
this Section 2.06, either with or without entry or taking possession as herein
provided or otherwise, proceed by a suit or suits in law or in equity or by any
other appropriate proceeding or remedy (i) to enforce payment of the Secured
Obligations or the performance of any term, covenant, condition or agreement of
this Instrument or any other right, and (ii) to pursue any other remedy
available to it, all as Agent shall determine most effectual for such purposes.

2.07 Purchase by Agent. Upon any foreclosure sale, Agent, on behalf of the
Lenders and the holders of the Hedge Obligations, may bid for and purchase the
Property and, subject to those claims having priority under Section 55-59.4 of
the Code of Virginia, shall be entitled to apply all or any part of the Secured
Obligations secured hereby as a credit to the purchase price.



--------------------------------------------------------------------------------

2.08 Application of Proceeds of Sale. The proceeds received by Agent as a result
of a foreclosure sale of the Property shall be applied in the manner provided
for in Section 55-59.4 of the Code of Virginia.

2.09 Grantor as Tenant Holding Over. In the event of any such foreclosure sale
by Agent, Grantor shall be deemed a tenant holding over and shall forthwith
deliver possession to the purchaser or purchasers at such sale or be summarily
dispossessed according to provisions of law applicable to tenants holding over.

2.10 Waiver of Appraisement, Valuation, Stay, Extension and Redemption Laws.
Grantor agrees, to the full extent permitted by law, that in case of an Event of
Default, neither Grantor nor anyone claiming through or under it shall or will
set up, claim or seek to take advantage of any appraisement, valuation, stay,
extension, homestead, exemption or redemption laws now or hereafter in force, in
order to prevent or hinder the enforcement or foreclosure of this Instrument, or
the absolute sale of the Property, or the final and absolute putting into
possession thereof, immediately after such sale, of the purchasers thereat, and
Grantor, for itself and all who may at any time claim through or under it,
hereby waives to the full extent that it may lawfully so do, the benefit of all
such laws, and any and all right to have the assets comprised in the security
intended to be created hereby marshaled upon any foreclosure of the lien hereof.

2.11 Waiver of Homestead. Grantor hereby waives and renounces all homestead and
exemption rights provided for by the Constitution and the laws of the United
States and of any state, in and to the Property as against the collection of the
Secured Obligations, or any part hereof.

2.12 Leases; Licensees. Agent, at its option, is authorized to foreclose this
Instrument subject to the rights of any tenants and licensees of the Property,
and the failure to make any such tenants or licensees parties to any such
foreclosure proceedings and to foreclose their rights will not be, nor be
asserted by Grantor to be a defense to any proceedings instituted by Agent to
collect the sums secured hereby.

2.13 Discontinuance of Proceedings and Restoration of the Parties. In case Agent
shall have proceeded to enforce any right, power or remedy under this Instrument
by foreclosure, entry or otherwise, and such proceedings shall have been
discontinued or abandoned for any reason, or shall have been determined
adversely to Agent, then and in every such case Grantor and Agent shall be
restored to their former positions and rights hereunder, and all rights, powers
and remedies of Agent shall continue as if no such proceeding had been taken.

2.14 Remedies Cumulative. No right, power or remedy conferred upon or reserved
to Agent by this Instrument is intended to be exclusive of any other right,
power or remedy, but each and every such right, power and remedy shall be
cumulative and concurrent and may be exercised against Grantor in such order as
Agent may select and shall be in addition to any other right, power and remedy
given hereunder or now or hereafter existing at law or in equity or by statute.



--------------------------------------------------------------------------------

2.15 Waiver.

(a) No delay or omission of Agent, any Lender or any holder of the Hedge
Obligations to exercise any right, power or remedy accruing upon any Default or
Event of Default shall exhaust or impair any such right, power or remedy or
shall be construed to be a waiver of any such Default or Event of Default, or
acquiescence therein; and every right, power and remedy given by this Instrument
to Agent may be exercised from time to time and as often as may be deemed
expedient by Agent. No consent or waiver, expressed or implied, by Agent to or
of any Default or Event of Default hereunder shall be deemed or construed to be
a consent or waiver to or of any other Default or Event of Default. Failure on
the part of Agent, the Lenders or any holder of the Hedge Obligations to
complain of any act or failure to act or to declare a Default or Event of
Default, irrespective of how long such failure continues, shall not constitute a
waiver by Agent, any Lender or any holder of the Hedge Obligations of their
respective rights hereunder or impair any rights, powers or remedies consequent
on any Default or Event of Default.

(b) If any of the Lenders, Agent on behalf of the Lenders, or any holder of the
Hedge Obligations (i) grants forbearance or an extension of time for the payment
of any sums secured hereby; (ii) take other or additional security for the
payment of any sums secured hereby; (iii) waives or does not exercise any right
granted herein or in the Note, the Credit Agreement, any other Loan Document or
any Hedge Document; (iv) releases any part of the Property from the lien of this
Instrument or otherwise changes any of the terms, covenants, conditions or
agreements of the Note, this Instrument, any other Loan Document or any Hedge
Document; (v) consents to the filing of any map, plat or replat affecting the
Property; (vi) consents to the granting of any easement or other right affecting
the Property; or (vii) makes or consents to any agreement subordinating the lien
hereof, any such act or omission shall not release, discharge, modify, change or
affect the original liability under the Note, the Credit Agreement, this
Instrument or any other obligation of Grantor, or any subsequent purchaser of
the Property or any part thereof, or any maker, co signer, endorser, surety or
guarantor; nor shall any such act or omission preclude Agent from exercising any
right, power or privilege herein granted or intended to be granted in the event
of any Default then made or of any subsequent Default; nor, except as otherwise
expressly provided in an instrument or instruments executed by Agent, shall the
lien of this Instrument be altered thereby. In the event of the sale or transfer
by operation of law or otherwise of all or any part of the Property, Agent,
without notice, is hereby authorized and empowered to deal with any such vendee
or transferee with reference to the Property or the Secured Obligations secured
hereby, or with reference to any of the terms, covenants, conditions or
agreements hereof, as fully and to the same extent as it might deal with the
original parties hereto and without in any way releasing or discharging any
liabilities, obligations or undertakings.

2.16 Suits to Protect the Property. Agent shall have power (a) to institute and
maintain such suits and proceedings as it may deem expedient to prevent any
impairment of the Property by any acts which may be unlawful or in violation of
this Instrument, (b) to preserve or protect its interest in the Property and in
the Revenues arising therefrom, and (c) to restrain the



--------------------------------------------------------------------------------

enforcement of or compliance with any legislation or other governmental
enactment, rule or order that may be unconstitutional or otherwise invalid, if
the enforcement of or compliance with such enactment, rule or order would impair
the security hereunder or be prejudicial to the interest of the Lenders or the
holders of the Hedge Obligations.

2.17 Agent May File Proofs of Claim. In the case of any receivership,
insolvency, bankruptcy, reorganization, arrangement, adjustment, composition or
other proceeding affecting Grantor, its creditors or its property, Agent, to the
extent permitted by law, shall be entitled to file such proofs of claim and
other documents as may be necessary or advisable in order to have the claims of
Agent and Lender and the holders of the Hedge Obligations allowed in such
proceedings for the entire amount due and payable by Grantor under this
Instrument at the date of the institution of such proceedings and for any
additional amount which may become due and payable by Grantor hereunder after
such date.

2.18 WAIVER OF GRANTOR’S RIGHTS. BY EXECUTION OF THIS INSTRUMENT, GRANTOR
EXPRESSLY: (A) ACKNOWLEDGES THE RIGHT OF AGENT, THE LENDERS AND/OR THE HOLDERS
OF THE HEDGE OBLIGATIONS TO ACCELERATE THE SECURED OBLIGATIONS AND THE POWER OF
AGENT TO CAUSE TRUSTEE TO SELL THE PROPERTY BY NONJUDICIAL FORECLOSURE UPON
DEFAULT BY GRANTOR WITHOUT ANY JUDICIAL HEARING AND WITHOUT ANY NOTICE OTHER
THAN SUCH NOTICE (IF ANY) AS IS SPECIFICALLY REQUIRED TO BE GIVEN UNDER THE
PROVISIONS OF THIS INSTRUMENT OR BY LAW; (B) TO THE FULL EXTENT PERMITTED BY
LAW, WAIVES ANY AND ALL RIGHTS WHICH GRANTOR MAY HAVE UNDER THE CONSTITUTION OF
THE UNITED STATES (INCLUDING, WITHOUT LIMITATION, THE FIFTH AND FOURTEENTH
AMENDMENTS THEREOF), THE VARIOUS PROVISIONS OF THE CONSTITUTIONS FOR THE SEVERAL
STATES, OR BY REASON OF ANY OTHER APPLICABLE LAW, TO NOTICE AND TO JUDICIAL
HEARING PRIOR TO THE EXERCISE BY AGENT OF ANY RIGHT OR REMEDY HEREIN PROVIDED TO
AGENT, EXCEPT SUCH NOTICE (IF ANY) AS IS SPECIFICALLY REQUIRED TO BE PROVIDED IN
THIS INSTRUMENT OR BY APPLICABLE LAW; (C) ACKNOWLEDGES THAT GRANTOR HAS READ
THIS INSTRUMENT AND THE OTHER LOAN DOCUMENTS AND ANY AND ALL QUESTIONS REGARDING
THE LEGAL EFFECT OF THIS INSTRUMENT AND THE OTHER LOAN DOCUMENTS AND THEIR
PROVISIONS HAVE BEEN EXPLAINED FULLY TO GRANTOR AND GRANTOR HAS CONSULTED WITH
COUNSEL OF GRANTOR’S CHOICE PRIOR TO EXECUTING THIS INSTRUMENT; AND
(D) ACKNOWLEDGES THAT ALL WAIVERS OF THE AFORESAID RIGHTS OF GRANTOR HAVE BEEN
MADE KNOWINGLY, INTENTIONALLY AND WILLINGLY BY GRANTOR AS PART OF A BARGAINED
FOR LOAN TRANSACTION.

2.19 Claims Against Agent, Lenders and Holders of Hedge Obligations. No action
at law or in equity shall be commenced, or allegation made, or defense raised,
by Grantor against Agent, the Lenders or any holder of the Hedge Obligations for
any claim under or related to this Instrument, the Note, the Credit Agreement,
or any other instrument, document, transfer, conveyance, assignment or loan
agreement given by Grantor or any other Borrower with respect to the Secured
Obligations secured hereby, or related to the conduct of the parties thereunder,
unless written notice of such claim, expressly setting forth the particulars of
the claim alleged by



--------------------------------------------------------------------------------

Grantor, shall have been given to Agent within sixty (60) days from and after
the initial awareness of Grantor of the event, omission or circumstances forming
the basis of Grantor for such claim. Any failure by Grantor to timely provide
such written notice to Agent shall constitute a waiver by Grantor of such claim.

2.20 [Intentionally Omitted].

2.21 Indemnification; Subrogation; Waiver of Offset.

(a) Grantor shall indemnify, defend and hold Agent, the Lenders and the holders
of the Hedge Obligations harmless for, from and against any and all liability,
Secured Obligations, losses, damages, penalties, claims, actions, suits, costs
and expenses (including Agent’s reasonable attorneys’ fees, together with
reasonable appellate counsel fees, if any) of whatever kind or nature which may
be asserted against, imposed on or incurred by Agent, the Lenders or the holders
of the Hedge Obligations in connection with the Secured Obligations, this
Instrument, the Property, or any part thereof, or the exercise by Agent of any
rights or remedies granted to it under this Instrument; provided, however, that
nothing herein shall be construed to obligate Grantor to indemnify, defend and
hold harmless Agent, the Lenders or the holders of the Hedge Obligations for,
from and against any and all liabilities, Secured Obligations, losses, damages,
penalties, claims, actions, suits, costs and expenses asserted against, imposed
on or incurred by Agent, a Lender or a holder of a Hedge Obligation by reason of
such Person’s willful misconduct or gross negligence if a judgment is entered
against Agent, a Lender or a holder of a Hedge Obligation by a court of
competent jurisdiction after the expiration of all applicable appeal periods.

(b) If Agent, a Lender or a holder of a Hedge Obligation is made a party
defendant to any litigation or any claim is threatened or brought against Agent,
a Lender or a holder of a Hedge Obligation concerning the Secured Obligations,
this Instrument, the Property, or any part thereof, or any interest therein, or
the construction, maintenance, operation or occupancy or use thereof, then
Grantor shall indemnify, defend and hold such Person harmless for, from and
against all liability by reason of said litigation or claims, including
reasonable attorneys’ fees (together with reasonable appellate counsel fees, if
any) and expenses incurred by such Person in any such litigation or claim,
whether or not any such litigation or claim is prosecuted to judgment; provided,
however, that nothing in this Section 2.21(b) shall be construed to obligate
Grantor to indemnify, defend and hold harmless Agent, a Lender or a holder of a
Hedge Obligation for, from and against any and all liabilities or claims imposed
on or incurred by such Person by reason of such Person’s willful misconduct or
gross negligence if a judgment is entered against such Person by a court of
competent jurisdiction after expiration of all applicable appeal periods. If
Agent commences an action against Grantor to enforce any of the terms hereof or
to prosecute any breach by Grantor of any of the terms hereof or to recover any
sum secured hereby, Grantor shall pay to Agent its reasonable attorneys’ fees
(together with reasonable appellate counsel, fees, if any) and expenses. The
right to such attorneys’ fees (together with reasonable appellate counsel fees,
if any) and expenses shall be deemed to have accrued on the commencement of such
action, and shall be enforceable whether or not such action is prosecuted to
judgment. If Grantor breaches any term of this Instrument, Agent may engage the
services of an attorney or attorneys to protect its rights hereunder, and in the
event of such engagement following any breach by Grantor, Grantor shall pay
Agent reasonable



--------------------------------------------------------------------------------

attorneys’ fees (together with reasonable appellate counsel fees, if any) and
expenses incurred by Agent, whether or not an action is actually commenced
against Grantor by reason of such breach. All references to “attorneys” in this
Subsection and elsewhere in this Instrument shall include without limitation any
attorney or law firm engaged by Agent and Agent’s in-house counsel, and all
references to “fees and expenses” in this Subsection and elsewhere in this
Instrument shall include without limitation any fees of such attorney or law
firm and any allocation charges and allocation costs of Agent’s in-house
counsel.

(c) A waiver of subrogation shall be obtained by Grantor from its insurance
carrier and Grantor waives and releases any and all right to claim or recover
against Agent, the Lenders, the holders of the Hedge Obligations and each of
their respective officers, employees, agents and representatives, for loss of or
damage to Grantor, the Property, Grantor’s other property or the property of
others under Grantor’s control from any cause insured against or required to be
insured against by the provisions of this Instrument.

(d) ALL SUMS PAYABLE BY GRANTOR HEREUNDER SHALL BE PAID WITHOUT NOTICE (EXCEPT
AS MAY OTHERWISE BE PROVIDED HEREIN OR REQUIRED BY LAW), DEMAND, COUNTERCLAIM,
SETOFF, DEDUCTION OR DEFENSE AND WITHOUT ABATEMENT, SUSPENSION, DEFERMENT,
DIMINUTION OR REDUCTION, AND THE SECURED OBLIGATIONS AND LIABILITIES OF GRANTOR
HEREUNDER SHALL IN NO WAY BE RELEASED, DISCHARGED OR OTHERWISE AFFECTED BY
REASON OF: (I) ANY DAMAGE TO OR DESTRUCTION OF OR ANY CONDEMNATION OR SIMILAR
TAKING OF THE PROPERTY OR ANY PART THEREOF; (II) ANY RESTRICTION OR PREVENTION
OF OR INTERFERENCE WITH ANY USE OF THE PROPERTY OR ANY PART THEREOF; (III) ANY
TITLE DEFECT OR ENCUMBRANCE OR ANY EVICTION FROM THE LAND OR THE IMPROVEMENTS ON
THE LAND OR ANY PART THEREOF BY TITLE PARAMOUNT OR OTHERWISE; (IV) ANY
BANKRUPTCY, INSOLVENCY, REORGANIZATION, COMPOSITION, ADJUSTMENT, DISSOLUTION,
LIQUIDATION, OR OTHER LIKE PROCEEDING RELATING TO AGENT, THE LENDERS OR ANY
HOLDER OF THE HEDGE OBLIGATIONS, OR ANY ACTION TAKEN WITH RESPECT TO THIS
INSTRUMENT BY ANY TRUSTEE OR BY ANY RECEIVER OR AGENT, OR BY ANY COURT, IN SUCH
PROCEEDING; (V) ANY CLAIM WHICH GRANTOR HAS, OR MIGHT HAVE, AGAINST AGENT, THE
LENDERS OR ANY HOLDER OF THE HEDGE OBLIGATIONS; (VI) ANY DEFAULT OR FAILURE ON
THE PART OF AGENT, THE LENDERS OR ANY HOLDER OF THE HEDGE OBLIGATIONS TO PERFORM
OR COMPLY WITH ANY OF THE TERMS HEREOF OR OF ANY OTHER AGREEMENT WITH GRANTOR;
OR (VII) ANY OTHER OCCURRENCE WHATSOEVER, WHETHER SIMILAR OR DISSIMILAR TO THE
FOREGOING, WHETHER OR NOT GRANTOR SHALL HAVE NOTICE OR KNOWLEDGE OF ANY OF THE
FOREGOING. GRANTOR WAIVES ALL RIGHTS NOW OR HEREAFTER CONFERRED BY STATUTE OR
OTHERWISE TO ANY ABATEMENT, SUSPENSION, DEFERMENT, DIMINUTION, OR REDUCTION OF
ANY SUM SECURED HEREBY OR PAYABLE BY GRANTOR.

2.22 Revolving Credit/Future Advance. This Instrument secures Secured
Obligations which may provide for a variable rate of interest as well as
revolving credit advances and other future advances, whether such advances are
obligatory or otherwise. Advances under the Note



--------------------------------------------------------------------------------

are subject to the terms and provisions of the Credit Agreement and the other
Security Documents. Grantor acknowledges that the Secured Obligations may
increase or decrease from time to time and that if the outstanding balance of
the Secured Obligations is ever repaid to zero the security title, lien and
security interest created by this Instrument shall not be deemed released or
extinguished by operation of law or implied intent of the parties. This
Instrument shall remain in full force and effect as to any further advances
under the Credit Agreement made after any such zero balance until the Secured
Obligations are paid in full, all agreements to make further advances or issue
letters of credit have been terminated and this Instrument has been canceled of
record. Grantor waives the operation of any applicable statutes, case law or
regulation having a contrary effect.

ARTICLE 3

3.01 Successors and Assigns. This Instrument shall inure to the benefit of and
be binding upon Grantor, Trustee and Agent and their respective legal
representatives, successors and assigns. Whenever a reference is made in this
Instrument to Grantor, Trustee or Agent such reference shall be deemed to
include a reference to the heirs, executors, legal representatives, successors
and assigns of Grantor or Agent.

3.02 Terminology. All personal pronouns used in this Instrument whether used in
the masculine, feminine or neuter gender, shall include all other genders; the
singular shall include the plural, and vice versa. Titles and Articles are for
convenience only and neither limit nor amplify the provisions of this Instrument
itself, and all references herein to Articles, Sections or subsections thereof,
shall refer to the corresponding Articles, Sections or subsections thereof, of
this Instrument unless specific reference is made to such Articles, Sections or
subsections thereof of another document or instrument.

3.03 Severability. If any provision of this Instrument or the application
thereof to any person or circumstance shall be invalid or unenforceable to any
extent, the remainder of this Instrument and the application of such provisions
to other persons or circumstances shall not be affected thereby and shall be
enforced to the greatest extent permitted by law.

3.04 Applicable Law. This Instrument will be governed by the substantive laws of
the Commonwealth of Virginia, without giving effect to its principles of choice
of law or conflicts of law (except with respect to choice of law or conflicts of
law provisions of its Uniform Commercial Code), and the laws of the United
States applicable to transactions in Virginia. Should any obligation or remedy
under this Instrument be invalid or unenforceable pursuant to the laws provided
herein to govern, the laws of any other state referred to herein or of another
state whose laws can validate and apply thereto shall govern.



--------------------------------------------------------------------------------

3.05 Notices. Except as otherwise provided herein, any notice or other
communication required hereunder shall be in writing, and shall be deemed to
have been validly served, given or delivered the next succeeding Domestic
Business Day (as defined in the Credit Agreement) after timely delivery to the
courier, if sent by overnight courier; at the time delivered by hand, if
personally delivered; or when receipt is acknowledged, if (i) telecopied
(followed by delivery of written copy thereof sent by overnight courier on the
same day as such notice is given), or (ii) sent by registered or certified mail,
return receipt requested, addressed to Grantor or Agent as follows:

If to Grantor:

[INSERT BORROWER]

c/o Safari Ventures LLC

1212 New York Avenue, N.W.

Suite 900

Washington, D.C. 20005

Telecopy Number: (202) 728-0220

If to Agent:

KeyBank National Association, as Agent

127 Public Square

8th Floor

OH-01-27-0839

Cleveland, Ohio 44114-1306

Attn: John C. Scott

Telecopy Number: (216) 689-4997

And a copy to:

McKenna Long & Aldridge LLP

Suite 5300

303 Peachtree Street, N.E.

Atlanta, Georgia 30308

Attention: William F. Timmons, Esq.

Telecopy No.: (404) 527-4198

If to Trustee:

Commercial Title Group, Inc.

8605 Westwood Center Drive

Suite 200

Vienna, Virginia 22182

Telecopy Number: (703) 506-9615

or, subject to the requirements of Section 55-58.2 of the Code of Virginia, to
such other address as any party may designate for itself by like notice.

3.06 Conflict with Credit Agreement Provisions. Grantor hereby acknowledges and
agrees that, in the event of any conflict between the terms hereof and the terms
of the Credit Agreement, the terms of the Credit Agreement shall control.



--------------------------------------------------------------------------------

3.07 Assignment. This Instrument is assignable by Agent, and any assignment
hereof by Agent shall operate to vest in the assignee all rights and powers
herein conferred upon and granted to Agent.

3.08 Time of the Essence. Time is of the essence with respect to each and every
covenant, agreement and obligation of Grantor under this Instrument, and any and
all other instruments now or hereafter evidencing, securing or otherwise
relating to the Secured Obligations.

3.09 Grantor. If Grantor, or any signatory who signs on behalf of Grantor, is a
corporation, partnership, limited liability company or other legal entity,
Grantor and any such signatory, and the person or persons signing for it,
represent and warrant to Agent that this Instrument is executed, acknowledged
and delivered by Grantor’s duly authorized representatives.

ARTICLE 4

4.01 Any Trustee May Act; Substitution Permitted. If the Trustee at any time
consists of more than one Person, the powers of the Trustee may be exercised by
either Trustee or by any successor Trustee with the same effect as if exercised
jointly by both of them. Grantor hereby grants to the Agent, in Agent’s sole
discretion, the right and power to appoint a substitute trustee or trustees for
any reason whatsoever. Such substitution shall be made by an instrument duly
executed and acknowledged and recorded where this Instrument is recorded.

4.02 Compensation and Expenses. Grantor shall pay the Trustee just compensation
for any and all services performed and all Trustee’s expenses, charges,
reasonable attorneys’ fees and other obligations incurred in the administration
and execution of the trust hereby created and the performance of Trustee’s
duties and powers hereunder, which compensation, expenses, fees and
disbursements shall constitute a part of the Secured Obligations.

4.03 Performance of Duties; Liability. Trustee shall perform and fulfill
faithfully Trustee’s obligations hereunder but shall be under no duty to act
until Trustee receives notice of the occurrence of an Event of Default from
Agent and arrangements have been made which are satisfactory to Trustee for the
indemnification to which Trustee is entitled, the payment of Trustee’s
compensation and the reimbursement of any expenses Trustee may incur in the
performance of Trustee’s duties. Trustee shall have no liability for Trustee’s
acts unless Trustee is guilty of willful misconduct or gross negligence.

[SIGNATURES ON NEXT PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor executed this Instrument as of the day and year
first above written.

 

GRANTOR:

RHINO EQUITY LLC,

a Delaware limited liability company

By:   Safari Ventures LLC,   a Delaware limited liability company   its Managing
Member   By:   Eden Management LLC,     a Delaware limited liability company    
its Managing Member     By:   Panda Interests LLC,       a Virginia limited
liability company       its Managing Member       By:  

 

      Name:   Lammot J. du Pont       Title:   Manager

COMMONWEALTH OF VIRGINIA

COUNTY OF FAIRFAX

The foregoing instrument was acknowledged before me this              day of
August, 2007 by Lammot J. du Pont as Manager of Panda Interests LLC, a Virginia
limited liability company, its Managing Member of Eden Management LLC, a
Delaware limited liability company, its Managing Member of Safari Ventures LLC,
a Delaware limited liability company, its Managing Member of Rhino Equity LLC, a
Delaware limited liability company.

My commission expires:

[Notarial Seal]

 

 

  Notary Public  



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor executed this Instrument as of the day and year
first above written.

 

GRANTOR:

QUILL EQUITY LLC,

a Delaware limited liability company

By:   Safari Ventures LLC,   a Delaware limited liability company   its Managing
Member   By:   Eden Management LLC,     a Delaware limited liability company    
its Managing Member     By:   Panda Interests LLC,       a Virginia limited
liability company       its Managing Member       By:  

 

      Name:   Lammot J. du Pont       Title:   Manager

COMMONWEALTH OF VIRGINIA

COUNTY OF FAIRFAX

The foregoing instrument was acknowledged before me this              day of
August, 2007 by Lammot J. du Pont as Manager of Panda Interests LLC, a Virginia
limited liability company, the Managing Member of Eden Management LLC, a
Delaware limited liability company, the Managing Member of Safari Ventures LLC,
a Delaware limited liability company, the Managing Member of Quill Equity LLC, a
Delaware limited liability company.

My commission expires:

[Notarial Seal]

 

 

  Notary Public  



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor, Trustee, and Agent have executed this instrument as
of the day and year first above written.

 

GRANTOR:

LEMUR PROPERTIES LLC,

a Delaware limited liability company

By:   Safari Ventures LLC,   a Delaware limited liability company   its Managing
Member   By:   Eden Management LLC,     a Delaware limited liability company    
its Managing Member     By:   Panda Interests LLC,       a Virginia limited
liability company       its Managing Member       By:  

 

      Name:   Lammot J. du Pont       Title:   Manager

COMMONWEALTH OF VIRGINIA

COUNTY OF FAIRFAX

The foregoing instrument was acknowledged before me this              day of
August, 2007 by Lammot J. du Pont as Manager of Panda Interests LLC, a Virginia
limited liability company, the Managing Member of Eden Management LLC, a
Delaware limited liability company, the Managing Member of Safari Ventures LLC,
a Delaware limited liability company, the Managing Member of Lemur Properties
LLC, a Delaware limited liability company.

My commission expires:

[Notarial Seal]

 

 

  Notary Public  



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor, Trustee, and Agent have executed this instrument as
of the day and year first above written.

 

GRANTOR:

PORPOISE VENTURES LLC,

a Delaware limited liability company

By:   Safari Ventures LLC,   a Delaware limited liability company   its Managing
Member   By:   Eden Management LLC,     a Delaware limited liability company    
its Managing Member     By:   Panda Interests LLC,       a Virginia limited
liability company       its Managing Member       By:  

 

      Name:   Lammot J. du Pont       Title:   Manager

COMMONWEALTH OF VIRGINIA

COUNTY OF FAIRFAX

The foregoing instrument was acknowledged before me this              day of
August, 2007 by Lammot J. du Pont as Manager of Panda Interests LLC, a Virginia
limited liability company, the Managing Member of Eden Management LLC, a
Delaware limited liability company, the Managing Member of Safari Ventures LLC,
a Delaware limited liability company, the Managing Member of Porpoise Ventures
LLC, a Delaware limited liability company.

My commission expires:

[Notarial Seal]

 

 

  Notary Public  



--------------------------------------------------------------------------------

TRUSTEE:

COMMERCIAL TITLE GROUP, INC.,

a Virginia corporation

By:  

 

Name:  

 

Title:  

 

  [SEAL]

COMMONWEALTH OF VIRGINIA

COUNTY OF                             

The foregoing instrument was acknowledged before me this             day of
            , 2007 by             as             of             , a
            , on behalf of             , a             .

 

 

  (SEAL) Notary Public  

 

My Notary Registration number is:  

 

  My commission expires:  

 

   



--------------------------------------------------------------------------------

AGENT:

KEYBANK NATIONAL ASSOCIATION,

a national banking association, as Agent

By:  

 

Name:  

 

Title:  

 

  [SEAL]

 

STATE OF                                   )   )
COUNTY OF                                )

On             , 2007 before me,                    , Notary Public, personally
appeared                     , personally known to me to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity as             of
KeyBank National Association, a national banking association, as Agent, and that
by his/her/their signature(s) on the instrument the person(s), or the entity
upon behalf of which the person(s) acted, executed the instrument.

WITNESS my hand and official seal.

 

[Notarial Seal]  

 

    Notary Public   My commission expires:    



--------------------------------------------------------------------------------

EXHIBIT “A”



--------------------------------------------------------------------------------

EXHIBIT “B”

Permitted Encumbrances

Permitted encumbrances are such matters as are shown on Schedule B to the
Pro-Forma Title Insurance Policy No.             issued by Commonwealth Land
Title Insurance Company to the Agent in connection with this Instrument and
attached to that certain escrow instruction letter on or about hereof between
Commonwealth Title Insurance Company and Agent.

 

EXHIBIT “B” - PAGE 1



--------------------------------------------------------------------------------

EXHIBIT “C”

Schedule 1

(Description of “Debtor” and “Secured Party”)

Debtor:

[Rhino Equity LLC, a limited liability company organized under the laws of the
State of Delaware. Debtor has been using or operating under said name and
identity or corporate structure without change since May 31, 2007.]

[Quill Equity LLC, a limited liability company organized under the laws of the
State of Delaware. Debtor has been using or operating under said name and
identity or corporate structure without change since May 31, 2007.]

[Lemur Properties LLC, a limited liability company organized under the laws of
the State of Delaware. Debtor has been using or operating under said name and
identity or corporate structure without change since September 19, 2002.]

[Porpoise Ventures LLC, a limited liability company organized under the laws of
the State of Delaware. Debtor has been using or operating under said name and
identity or corporate structure without change since June 6, 2005.]

Names and Tradenames used within last five years: n/a.

Location of all chief executive offices since the date of formation of the
entity:             . [IS THIS NECESSARY?] — WILL CONFIRM

Organizational Number:             

Federal Tax Identification Number:             

Secured Party:

KEYBANK NATIONAL ASSOCIATION, a national banking association, as Agent.

 

F-1



--------------------------------------------------------------------------------

Schedule 2

(Notice Mailing Addresses of “Debtor” and “Secured Party”)

The mailing address of Debtor is:

[INSERT BORROWER]

c/o Safari Ventures LLC

1212 New York Avenue, N.W.

Suite 900

Washington, D.C. 20005

Attn: Hossein Fateh

Telecopy Number: (202) 728-0220

The mailing address of Secured Party is:

KeyBank National Association, as Agent

127 Public Square

8th Floor

OH-01-27-0839

Cleveland, Ohio 44114-1306



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF REQUEST FOR REVOLVING CREDIT LOAN

KeyBank National Association, as Agent

800 Superior

Cleveland, Ohio 44114-1306

Attn: Vicky Heineck

Ladies and Gentlemen:

Pursuant to the provisions of §2.7 of the Credit Agreement dated as of August 7,
2007 (as the same may hereafter be amended, the “Credit Agreement”), among
Safari Ventures LLC (the “Parent Borrower”), the Subsidiary Borrowers, KeyBank
National Association for itself and as Agent, and the other Lenders from time to
time party thereto, the undersigned Borrower hereby requests and certifies as
follows:

1. Revolving Credit Loan. The undersigned Borrower on behalf of all Borrowers
hereby requests a [Revolving Credit Loan under §2.1] [Swing Loan under §2.5] of
the Credit Agreement:

Principal Amount: $            

Type (LIBOR Rate, Base Rate):

Drawdown Date:

Interest Period for Revolving Credit LIBOR Rate Loans:

by credit to the general account of the Borrowers with the Agent at the Agent’s
Head Office.

[If the requested Loan is a Swing Loan and the Borrowers desire for such Loan to
be a LIBOR Rate Loan following its conversion as provided in §2.5(d), specify
the Interest Period following conversion:                    ]

2. Use of Proceeds. Such Loan shall be used for purposes permitted by §2.9 of
the Credit Agreement.

3. No Default. The undersigned chief financial officer or chief accounting
officer of Parent Borrower certifies that the Borrowers are and will be in
compliance with all covenants under the Loan Documents after giving effect to
the making of the Loan requested hereby and no Default or Event of Default has
occurred and is continuing. Attached hereto is a Borrowing Base Certificate
setting forth a calculation of the Borrowing Base Availability after giving
effect to the Loan requested hereby. No condemnation proceedings are pending or,
to the undersigned knowledge, threatened against any Mortgaged Property.

4. Representations True. The undersigned chief financial officer or chief
accounting officer of Parent Borrower certifies, represents and agrees that each
of the representations and warranties made by or on behalf of the Borrowers or
their respective Subsidiaries, contained in the Credit Agreement, in the other
Loan Documents or in any document or instrument delivered pursuant to or in
connection with the Credit Agreement was true in all material respects as of the

 

G-1



--------------------------------------------------------------------------------

date on which it was made and, is true in all material respects as of the date
hereof and shall also be true at and as of the Drawdown Date for the Loan
requested hereby, with the same effect as if made at and as of such Drawdown
Date, except to the extent of changes resulting from transactions permitted by
the Loan Documents (it being understood and agreed that any representation or
warranty which by its terms is made as of a specified date shall be required to
be true and correct only as of such specified date).

5. Other Conditions. The undersigned chief financial officer or chief accounting
officer of Parent Borrower certifies, represents and agrees that all other
conditions to the making of the Loan requested hereby set forth in the Credit
Agreement have been satisfied.

6. Definitions. Terms defined in the Credit Agreement are used herein with the
meanings so defined.

IN WITNESS WHEREOF, the undersigned has duly executed this request this
            day of             , 200  .

 

SAFARI VENTURES LLC,

a Delaware limited liability company

By:  

Eden Management LLC,

a Delaware limited liability company,

its Managing Member

  By:   Panda Interests LLC,     a Virginia limited liability company,     its
Managing Member     By:  

 

    Name:   Lammot J. du Pont     Title:   Manager

 

G-2



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF LETTER OF CREDIT REQUEST

[DATE]

KeyBank National Association, as Agent

1675 Broadway, Suite 400

Denver, Colorado 80202

Attn: Cheryl Van Klompenberg

Re: Letter of Credit Request under Credit Agreement dated as of August 7, 2007

Ladies and Gentlemen:

Pursuant to §2.10 of the Credit Agreement dated as of August 7, 2007, among you,
certain other Lenders, Safari Ventures LLC (“Parent Borrower”), and the
Subsidiary Borrowers (the “Credit Agreement”), we hereby request that you issue
a Letter of Credit as follows:

 

  (i) Name and address of beneficiary:

 

  (ii) Face amount: $

 

  (iii) Proposed Issuance Date:

 

  (iv) Proposed Expiration Date:

 

  (v) Other terms and conditions as set forth in the proposed form of Letter of
Credit attached hereto.

 

  (vi) Purpose of Letter of Credit:

This Letter of Credit Request is submitted pursuant to, and shall be governed
by, and subject to satisfaction of, the terms, conditions and provisions set
forth in §2.10 of the Credit Agreement.

The undersigned chief financial officer or chief accounting officer of Parent
Borrower certifies that the Borrowers are and will be in compliance with all
covenants under the Loan Documents after giving effect to the issuance of the
Letter of Credit requested hereby and no Default or Event of Default has
occurred and is continuing. Attached hereto is a Borrowing Base Certificate
setting forth a calculation of the Borrowing Base Availability after giving
effect to the Letter of Credit requested hereby. No condemnation proceedings are
pending or, to the undersigned knowledge, threatened against any Mortgaged
Property.

We also understand that if you grant this request this request obligates us to
accept the requested Letter of Credit and pay the issuance fee and Letter of
Credit fee as required by §2.10(e). All capitalized terms defined in the Credit
Agreement and used herein without definition shall have the meanings set forth
in §1.1 of the Credit Agreement.

 

H-1



--------------------------------------------------------------------------------

The undersigned chief financial officer or chief accounting officer of Parent
Borrower certifies, represents and agrees that each of the representations and
warranties made by or on behalf of the Borrowers or their respective
Subsidiaries, contained in the Credit Agreement, in the other Loan Documents or
in any document or instrument delivered pursuant to or in connection with the
Credit Agreement was true in all material respects as of the date on which it
was made, is true as of the date hereof and shall also be true at and as of the
proposed issuance date of the Letter of Credit requested hereby, with the same
effect as if made at and as of the proposed issuance date, except to the extent
of changes resulting from transactions permitted by the Loan Documents (it being
understood and agreed that any representation or warranty which by its terms is
made as of a specified date shall be required to be true and correct only as of
such specified date).

 

Very truly yours,

SAFARI VENTURES LLC,

a Delaware limited liability company

By:  

Eden Management LLC,

a Delaware limited liability company,

its Managing Member

  By:   Panda Interests LLC,     a Virginia limited liability company,     its
Managing Member     By:  

 

    Name:   Lammot J. du Pont     Title:   Manager

 

H-2



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF BORROWING BASE CERTIFICATE

BORROWING BASE WORKSHEET

 

A.

   Mortgaged Property Appraised Value Test: Aggregate Amount of Appraised Value
of each Mortgaged Property    $                [See attached spreadsheet listing
values]   

B.

   Borrowing Base Value: 70% of Mortgaged Property Aggregate Appraised Value
(65% after the occurrence of the Capital Event)    $            

C.

   Borrowing Base Debt Service Coverage Ratio Test: The maximum principal amount
of the Loans and Letter of Credit Obligations which would not cause the
Borrowing Base Debt Service Coverage Ratio to be less than 1.3 to 1.0 (1.35 to
1.0 following the occurrence of a Capital Event)    $                [See
Attached Spreadsheet]   

D.

   Borrowing Base Availability: Lesser of B or C    $            

 

I-1



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF COMPLIANCE CERTIFICATE

KeyBank National Association, as Agent

127 Public Square

Cleveland, Ohio 44114-1306

Attn: John Scott

Ladies and Gentlemen:

Reference is made to the Credit Agreement dated as of August 7, 2007 (as the
same may hereafter be amended, the “Credit Agreement”) by and among Safari
Ventures LLC (‘Parent Borrower”), the Subsidiary Borrowers, KeyBank National
Association for itself and as Agent, and the other Lenders from time to time
party thereto. Terms defined in the Credit Agreement and not otherwise defined
herein are used herein as defined in the Credit Agreement.

Pursuant to the Credit Agreement, Parent Borrower is furnishing to you herewith
(or have most recently furnished to you) the consolidated financial statements
of Parent Borrower for the fiscal period ended             (the “Balance Sheet
Date”). Such financial statements have been prepared in accordance with GAAP and
present fairly the consolidated financial position of Parent Borrower at the
date thereof and the results of its operations for the periods covered thereby.

This certificate is submitted in compliance with requirements of §2.11(d),
§5.4(b), §7.4(c), §7.5(e), §8.1, §10.12 or §11.3 of the Credit Agreement. If
this certificate is provided under a provision other than §7.4(c), the
calculations provided below are made using the consolidated financial statements
of Parent Borrower as of the Balance Sheet Date adjusted in the best good faith
estimate of Parent Borrower to give effect to the making of a Loan, issuance of
a Letter of Credit, acquisition or disposition of property or other event that
occasions the preparation of this certificate; and the nature of such event and
the estimate of Parent Borrower of its effects are set forth in reasonable
detail in an attachment hereto. The undersigned officer is the chief financial
officer or chief accounting officer of Parent Borrower.

The undersigned representative has caused the provisions of the Loan Documents
to be reviewed and have no knowledge of any Default or Event of Default. (Note:
If the signer does have knowledge of any Default or Event of Default, the form
of certificate should be revised to specify the Default or Event of Default, the
nature thereof and the actions taken, being taken or proposed to be taken by the
Borrowers with respect thereto.)

The undersigned is providing the attached information to demonstrate compliance
as of the date hereof with the covenants described in the attachment hereto.

 

J-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed this Compliance
Certificate this             day of             , 200  .

 

SAFARI VENTURES LLC,

a Delaware limited liability company

By:  

Eden Management LLC,

a Delaware limited liability company,

its Managing Member

  By:   Panda Interests LLC,     a Virginia limited liability company,     its
Managing Member     By:  

 

    Name:   Lammot J. du Pont     Title:   Manager

 

J-2



--------------------------------------------------------------------------------

APPENDIX TO COMPLIANCE CERTIFICATE

 

J-3



--------------------------------------------------------------------------------

WORKSHEET

GROSS ASSET VALUE

 

A.    Appraised Value of Stabilized Properties    $             B.    Book Value
of Development Properties, until the earlier of (x) the 1 year anniversary of
the date of issuance of a certificate of occupancy for such Real Estate and
(y) the last day of the calendar quarter during which such Real Estate first
achieves 85% occupancy:    $             C.    Book Value of Land Assets:   
$             D.    Aggregate of Unrestricted Cash and Cash Equivalents:   
$             E.    Pro rata share of Gross Asset Value attributable to such
assets owned by Unconsolidated Affiliates:    $                Gross Assets
Value equals sum of A plus B plus C plus D plus E    $            

 

* Development Properties that have just become Stabilized Properties or newly
acquired Real Estate may be included at book value determined in accordance with
GAAP for up to 90 days pending completion of a determination of the Appraised
Value

 

J-4



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

THIS ASSIGNMENT AND ACCEPTANCE AGREEMENT (this “Agreement”) dated             ,
by and between             (“Assignor”), and             (“Assignee”).

W I T N E S S E T H:

WHEREAS, Assignor is a party to that certain Credit Agreement, dated August 7,
2007, by and among SAFARI VENTURES LLC (“Parent Borrower”), the Subsidiary
Borrowers, the other lenders that are or may become a party thereto, and KEYBANK
NATIONAL ASSOCIATION, individually and as Agent (the “Loan Agreement”); and

WHEREAS, Assignor desires to transfer to Assignee [Describe assigned Commitment]
under the Loan Agreement and its rights with respect to the Commitment assigned
and its Outstanding Loans with respect thereto;

NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00) and other good and valuable considerations, the receipt and sufficiency
of which are hereby acknowledged, Assignor and Assignee hereby agree as follows:

7. Definitions. Terms defined in the Loan Agreement and used herein without
definition shall have the respective meanings assigned to such terms in the Loan
Agreement.

8. Assignment.

(a) Subject to the terms and conditions of this Agreement and in consideration
of the payment to be made by Assignee to Assignor pursuant to Paragraph 5 of
this Agreement, effective as of the “Assignment Date” (as defined in Paragraph 7
below), Assignor hereby irrevocably sells, transfers and assigns to Assignee,
without recourse, a portion of its [Revolving Credit][Term Loan] Note in the
amount of $            representing a $            [Revolving Credit] [Term
Loan] Commitment, and a             percent (        %)[Revolving Credit][Term
Loan] Commitment Percentage, and a corresponding interest in and to all of the
other rights and obligations under the Loan Agreement and the other Loan
Documents relating thereto (the assigned interests being hereinafter referred to
as the “Assigned Interests”), including Assignor’s share of all outstanding
[Revolving Credit][Term] Loans with respect to the Assigned Interests and the
right to receive interest and principal on and all other fees and amounts with
respect to the Assigned Interests, all from and after the Assignment Date, all
as if Assignee were an original Lender under and signatory to the Loan Agreement
having a [Revolving Credit][Term Loan] Commitment Percentage equal to the amount
of the respective Assigned Interests.

(b) Assignee, subject to the terms and conditions hereof, hereby assumes all
obligations of Assignor with respect to the Assigned Interests from and after
the Assignment Date as if Assignee were an original Lender under and signatory
to the Loan Agreement and the “Intercreditor Agreement” (as hereinafter
defined), which obligations shall include, but shall not

 

K-1



--------------------------------------------------------------------------------

be limited to, the obligation to make [Revolving Credit][Term] Loans to the
Borrowers with respect to the Assigned Interests and to indemnify the Agent as
provided therein (such obligations, together with all other obligations set
forth in the Loan Agreement and the other Loan Documents are hereinafter
collectively referred to as the “Assigned Obligations”). Assignor shall have no
further duties or obligations with respect to, and shall have no further
interest in, the Assigned Obligations or the Assigned Interests.

9. Representations and Requests of Assignor.

(a) Assignor represents and warrants to Assignee (i) that it is legally
authorized to, and has full power and authority to, enter into this Agreement
and perform its obligations under this Agreement; (ii) that as of the date
hereof, before giving effect to the assignment contemplated hereby the principal
face amount of Assignor’s [Revolving Credit][Term Loan] Note is $            and
the aggregate outstanding principal balance of the [Revolving Credit][Term]
Loans made by it equals $            , and (iii) that it has forwarded to the
Agent the [Revolving Credit][Term Loan] Note held by Assignor. Assignor makes no
representation or warranty, express or implied, and assumes no responsibility
with respect to any statements, warranties or representations made in or in
connection with the Loan Documents or the execution, legality, validity,
enforceability, genuineness or sufficiency of any Loan Document or any other
instrument or document furnished pursuant thereto or in connection with the
Loan, the collectability of the Loans, the continued solvency of the Borrowers
or the continued existence, sufficiency or value of the Collateral or any assets
of the Borrowers which may be realized upon for the repayment of the Loans, or
the performance or observance by the Borrowers of any of their respective
obligations under the Loan Documents to which it is a party or any other
instrument or document delivered or executed pursuant thereto or in connection
with the Loan; other than that it is the legal and beneficial owner of, or has
the right to assign, the interests being assigned by it hereunder and that such
interests are free and clear of any adverse claim.

(b) Assignor requests that the Agent obtain replacement notes for each of
Assignor and Assignee as provided in the Loan Agreement.

10. Representations of Assignee. Assignee makes and confirms to the Agent,
Assignor and the other Lenders all of the representations, warranties and
covenants of a Lender under Articles 14 and 18 of the Loan Agreement. Without
limiting the foregoing, Assignee (a) represents and warrants that it is legally
authorized to, and has full power and authority to, enter into this Agreement
and perform its obligations under this Agreement; (b) confirms that it has
received copies of such documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Agreement;
(c) agrees that it has and will, independently and without reliance upon
Assignor, any other Lender or the Agent and based upon such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in evaluating the Loans, the Loan Documents, the
creditworthiness of the Borrowers and the value of the assets of the Borrowers,
and taking or not taking action under the Loan Documents and any intercreditor
agreement among the Lenders and the Agent (the “Intercreditor Agreement”);
(d) appoints and authorizes the Agent to take such action as agent on its behalf
and to exercise such powers as are reasonably incidental thereto pursuant to the
terms of the Loan Documents and the Intercreditor Agreement; (e) agrees that, by
this Assignment,

 

K-2



--------------------------------------------------------------------------------

Assignee has become a party to and will perform in accordance with their terms
all the obligations which by the terms of the Loan Documents and the
Intercreditor Agreement are required to be performed by it as a Lender;
(f) represents and warrants that Assignee does not control, is not controlled
by, is not under common control with and is otherwise free from influence or
control by, the Borrowers or REIT, (g) represents and warrants that Assignee is
subject to control, regulation or examination by a state or federal regulatory
agency, (h) agrees that if Assignee is not incorporated under the laws of the
United States of America or any State, it has on or prior to the date hereof
delivered to Borrowers and Agent certification as to its exemption (or lack
thereof) from deduction or withholding of any United States federal income taxes
and (i) if Assignee is an assignee of any portion of the Revolving Credit Notes,
Assignee has a net worth as of the date hereof of not less than $100,000,000.00
unless waived in writing by Parent Borrower and Agent as required by the Credit
Agreement. Assignee agrees that Borrowers may rely on the representation
contained in Section 4(i).

11. Payments to Assignor. In consideration of the assignment made pursuant to
Paragraph 1 of this Agreement, Assignee agrees to pay to Assignor on the
Assignment Date, an amount equal to $            representing the aggregate
principal amount outstanding of the [Revolving Credit][Term] Loans owing to
Assignor under the Loan Agreement and the other Loan Documents with respect to
the Assigned Interests.

12. Payments by Assignor. Assignor agrees to pay the Agent on the Assignment
Date the registration fee required by §18.2 of the Loan Agreement.

13. Effectiveness.

(a) The effective date for this Agreement shall be             (the “Assignment
Date”). Following the execution of this Agreement, each party hereto shall
deliver its duly executed counterpart hereof to the Agent for acceptance and
recording in the Register by the Agent.

(b) Upon such acceptance and recording and from and after the Assignment Date,
(i) Assignee shall be a party to the Loan Agreement and the Intercreditor
Agreement and, to the extent of the Assigned Interests, have the rights and
obligations of a Lender thereunder, and (ii) Assignor shall, with respect to the
Assigned Interests, relinquish its rights and be released from its obligations
under the Loan Agreement and the Intercreditor Agreement.

(c) Upon such acceptance and recording and from and after the Assignment Date,
the Agent shall make all payments in respect of the rights and interests
assigned hereby accruing after the Assignment Date (including payments of
principal, interest, fees and other amounts) to Assignee.

(d) All outstanding LIBOR Rate Loans shall continue in effect for the remainder
of their applicable Interest Periods and Assignee shall accept the currently
effective interest rates on its Assigned Interest of each LIBOR Rate Loan.

 

K-3



--------------------------------------------------------------------------------

14. Notices. Assignee specifies as its address for notices and its Lending
Office for all assigned Loans, the offices set forth below:

 

Notice Address:   

 

    

 

    

 

    

 

     Attn:  

 

     Facsimile:    

 

Domestic Lending Office:    Same as above Eurodollar Lending Office:    Same as
above

15. Payment Instructions. All payments to Assignee under the Loan Agreement
shall be made as provided in the Loan Agreement in accordance with the separate
instructions delivered to Agent.

16. Governing Law. THIS AGREEMENT IS INTENDED TO TAKE EFFECT AS A SEALED
INSTRUMENT FOR ALL PURPOSES AND TO BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO CONFLICT OF LAWS).

17. Counterparts. This Agreement may be executed in any number of counterparts
which shall together constitute but one and the same agreement.

18. Amendments. This Agreement may not be amended, modified or terminated except
by an agreement in writing signed by Assignor and Assignee, and consented to by
Agent.

19. Successors. This Agreement shall inure to the benefit of the parties hereto
and their respective successors and assigns as permitted by the terms of Loan
Agreement and the Intercreditor Agreement.

[signatures on following page]

 

K-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, intending to be legally bound, each of the undersigned has
caused this Agreement to be executed on its behalf by its officers thereunto
duly authorized, as of the date first above written.

 

ASSIGNEE: By:  

 

Title:  

 

ASSIGNOR: By:  

 

Title:  

 

 

RECEIPT ACKNOWLEDGED AND

ASSIGNMENT CONSENTED TO BY:

KEYBANK NATIONAL ASSOCIATION, as Agent By:  

 

Title:  

 

CONSENTED TO BY:1

SAFARI VENTURES LLC,

a Delaware limited liability company

By:  

Eden Management LLC,

a Delaware limited liability company,

its Managing Member

  By:  

Panda Interests LLC,

a Virginia limited liability company,

its Managing Member

    By:  

 

    Name:   Lammot J. du Pont     Title:   Manager

 

1

Insert to extent required by Credit Agreement.

 

K-5



--------------------------------------------------------------------------------

EXHIBIT L

FORM OF LETTER OF CREDIT APPLICATION

KeyBank National Association

Application and Agreement for Irrevocable Standby Letter of Credit

 

To:    International Standby Services Group    Date:    4910 Tiedeman, 4th Floor
     

Brooklyn, Ohio 44144

Mailcode: OH-01-51-0435

Fax Number: (216) 813-3719

  

Please issue your Irrevocable Letter of Credit and notify the Beneficiary by

Swift (Advising Bank Swift Address)

Courier (Contact Name)(Telephone Number)

Beneficiary (show full name & complete street address)    Applicant (show full
name & complete street address)

 

Expiration Date:     

Dollar Amount $                     and currency if other than USD

(Amount in words)

 

Automatic Extension Clause    Days Notice:             

Ultimate Expiration Date:

Available by Drafts at sight drawn on you and accompanied by the following
documents:

 

1. Beneficiary’s statement signed by an authorized individual of (Beneficiary)
certifying “The Principal, (Applicant), has not performed or fulfilled all the
undertakings, covenants, and conditions in accordance with the terms of the
agreement dated              between (Applicant) and (Beneficiary)”.

 

2. Beneficiary’s statement signed by an authorized individual of (Beneficiary)
certifying “We hereby certify that invoices under sales agreement between
(Applicant) and (Beneficiary) have been submitted for payment and said invoices
are past due and payable”.

 

3. Beneficiary’s statement signed by an authorized individual of (Beneficiary)
certifying “We hereby certify that (Applicant) has failed to honor their
contractual agreement dated              between (Applicant) and (Beneficiary)
and that payment has not been made and is              past due”.

 

4. Beneficiary’s statement signed by one of its authorized individuals
certifying              (Applicant) was the successful bidder under the Tender
No.              dated              for supply of              and that
             (Applicant) has withdrawn their bid or failed to enter into a
contract.

 

L-1



--------------------------------------------------------------------------------

5. Beneficiary’s statement signed by an authorized individual reading: (Please
indicate below the wording that is to appear in the statement to be presented.)

 

6. No statement or document by the beneficiary other than a draft is required to
be presented under this Letter of Credit.

Partial Drawings:      Permitted      Not Permitted Charges for Applicant

Special instructions or conditions:

Applicant shall keep and maintain Demand Deposit Account No.          at all
times. KeyBank is authorized to debit the Demand Deposit Account or any
successor account to pay any amounts which become due by Applicant in connection
with the Letter of Credit, including any fees charged to Applicant or the amount
of any draw(s) made under the Letter of Credit by the Beneficiary.

This application and agreement are subject to either the current uniform customs
and practice from documentary credits established by the International Chamber
of Commerce or the current International Standby Practices established by the
International Chamber of Commerce, (whichever may be determined to be
appropriate by Keycorp Affiliates under the circumstances), and to the terms and
conditions set forth in the Letter of Credit Reimbursement and Security
Agreement executed by the Applicant.

 

 

         Date: (Customer’s Signature)       (Customer’s Bank Sign Here -      
   if other than a Keycorp Affiliate)   

 

K-2



--------------------------------------------------------------------------------

SCHEDULE 1.1

LENDERS AND COMMITMENTS

REVOLVING CREDIT LOAN

 

Name and Address

   Revolving Credit
Commitment    Revolving Credit
Commitment Percentage  

KeyBank National Association

127 Public Square

Cleveland, Ohio 44114-1306

   $ 36,184,210.53    13.15789474 % 

Attention:

Telephone:

Facsimile:

 

John C. Scott

216-689-5986

216-689-4997

     

LIBOR Lending Office

Same as Above

     

UBS Loan Finance LLC

677 Washington Boulevard

Stamford, CT 06901

   $ 27,500,000.00    10.00000000 % 

Attention:

Telephone:

Facsimile:

 

Brian Gross

203-719-2814

203-719-3888

     

LIBOR Lending Office

Same as Above

     

Lehman Brothers Commercial Bank

745 7th Avenue

5th Floor

New York, NY 10019

   $ 27,500,000.00    10.00000000 % 

Attention:

Telephone:

Facsimile:

 

Janine Shugan

212-526-8625

917-522-0139

     

LIBOR Lending Office

Same as Above

     

 

Schedule1.1 – Page 1



--------------------------------------------------------------------------------

Name and Address

   Revolving Credit
Commitment    Revolving Credit
Commitment Percentage  

Bank of America, N.A.

8300 Greensboro Drive

Suite 300

McLean, VA 22102

   $ 27,500,000.00    10.00000000 % 

Attention:

Telephone:

Facsimile:

 

Mei Li

703-761-8129

703-761-8160

     

LIBOR Lending Office

Same as Above

     

Citicorp North America, Inc.

390 Greenwich Street

1st Floor

New York, NY 11375

   $ 23,157,894.74    8.42105263 % 

Attention:

Telephone:

Facsimile:

 

Rita Lai

212-723-5931

646-291-1630

     

LIBOR Lending Office

Same as Above

     

Wachovia Bank, National Association

301 S. College Street, 16th Floor

NC0172

Charlotte, NC 28288

   $ 23,157,894.74    8.42105263 % 

Attention:

Telephone:

Facsimile:

 

Amit Khimji/Will Steubing

704-715-1347 / 7237

704-715-0065

     

LIBOR Lending Office

Same as Above

     

Charter One Bank, N.A.

1215 Superior Avenue

6th Floor

Cleveland, OH 44114

   $ 23,157,894.74    8.42105263 % 

Attention:

Telephone:

Facsimile:

 

Florentina Djulvezan

216-277-0694

216-277-4607

     

 

Schedule 1.1 – Page 2



--------------------------------------------------------------------------------

Name and Address

   Revolving Credit
Commitment    Revolving Credit
Commitment Percentage  

LIBOR Lending Office

Same as Above

     

Raymond James Bank, FSB

710 Carillon Parkway

St. Petersburg, FL 33716

   $ 23,157,894.74    8.42105263 % 

Attention:

Telephone:

Facsimile:

 

Loan Ops/CML

727-567-1815

727-567-8830

     

LIBOR Lending Office

Same as Above

     

Sovereign Bank

75 State Street

MA1 SST 04-11

Boston, MA 02109

   $ 23,157,894.74    8.42105263 % 

Attention:

Telephone:

Facsimile:

 

T. Gregory Donohue

617-757-5578

617-757-5652

     

LIBOR Lending Office

Same as Above

     

National City Bank

2000 Auburn Drive

Suite 400

Beachwood, OH 44122

   $ 20,263,157.89    7.36842105 % 

Attention:

Telephone:

Facsimile:

 

Sean Apicella

216-488-3687

216-488-3160

     

LIBOR Lending Office

Same as Above

     

 

Schedule 1.1 – Page 3



--------------------------------------------------------------------------------

Name and Address

   Revolving Credit
Commitment    Revolving Credit
Commitment Percentage  

Allied Irish Banks

Allied Irish Banks, p.l.c.

405 Park Avenue

New York, NY 10022

   $ 14,473,684.21    5.26315789 % 

Attention:

Telephone:

 

Doug Marron/Laura Baker

212-515-6762/

212-339-8052

     

Facsimile:

 

212-339-8325

     

LIBOR Lending Office

Same as Above

     

MidFirst Bank

501 NW Grand Boulevard

First Floor

Oklahoma City, OK 73118

   $ 5,789,473.68    2.10526316 % 

Attention:

Telephone:

Facsimile:

 

Todd Wright

405-767-7108

405-767-7119

     

LIBOR Lending Office

Same as Above

             275,000,000.00    100 % 

 

Schedule 1.1 – Page 4



--------------------------------------------------------------------------------

TERM LOAN

 

Name and Address

   Term Loan
Commitment    Term Loan
Commitment Percentage  

KeyBank National Association

127 Public Square

Cleveland, Ohio 44114-1306

   $ 36,842,105.26    18.421052627 % 

Attention:

Telephone:

Facsimile:

 

John C. Scott

216-689-5986

216-689-4997

     

LIBOR Lending Office

Same as Above

     

UBS Loan Finance LLC

677 Washington Boulevard

Stamford, CT 06901

   $ 20,000,000.00    10.000000000 % 

Attention:

Telephone:

Facsimile:

 

Brian Gross

203-719-2814

203-719-3888

     

LIBOR Lending Office

Same as Above

     

Lehman Brothers Commercial Bank

745 7th Avenue

5th Floor

New York, NY 10019

   $ 20,000,000.00    10.000000000 % 

Attention:

Telephone:

Facsimile:

 

Janine Shugan

212-526-8625

917-522-0139

     

LIBOR Lending Office

Same as Above

     

Bank of America, N.A.

8300 Greensboro Drive

Suite 300

McLean, VA 22102

   $ 20,000,000.00    10.000000000 % 

Attention:

Telephone:

Facsimile:

 

Mei Li

703-761-8129

703-761-8160

     

LIBOR Lending Office

Same as Above

     

 

Schedule 1.1 – Page 5



--------------------------------------------------------------------------------

Name and Address

   Term Loan
Commitment    Term Loan
Commitment Percentage  

Citicorp North America, Inc.

390 Greenwich Street

1st Floor

New York, NY 11375

   $ 16,842,105.26    8.42105263 % 

Attention:

Telephone:

Facsimile:

 

Rita Lai

212-723-5931

646-291-1630

     

LIBOR Lending Office

Same as Above

     

Wachovia Bank, National Association

301 S. College Street, 16th Floor

NC0172

Charlotte, NC 28288

   $ 16,842,105.26    8.42105263 % 

Attention:

Telephone:

Facsimile:

 

Amit Khimji/Will Steubing

704-715-1347 / 7237

704-715-0065

     

LIBOR Lending Office

Same as Above

     

Charter One Bank, N.A.

1215 Superior Avenue

6th Floor

Cleveland, OH 44114

   $ 16,842,105.26    8.42105263 % 

Attention:

Telephone:

Facsimile:

 

Florentina Djulvezan

216-277-0694

216-277-4607

     

LIBOR Lending Office

Same as Above

     

Raymond James Bank, FSB

710 Carillon Parkway

St. Petersburg, FL 33716

   $ 16,842,105.26    8.42105263 % 

Attention:

Telephone:

Facsimile:

 

Loan Ops/CML

727-567-1815

727-567-8830

     

LIBOR Lending Office

Same as Above

     

 

Schedule 1.1 – Page 6



--------------------------------------------------------------------------------

Name and Address

   Term Loan
Commitment    Term Loan
Commitment Percentage  

Sovereign Bank

75 State Street

MA1 SST 04-11

Boston, MA 02109

   $ 16,842,105.26    8.42105263 % 

Attention:

Telephone:

Facsimile:

 

T. Gregory Donohue

617-757-5578

617-757-5652

     

LIBOR Lending Office

Same as Above

     

National City Bank

2000 Auburn Drive

Suite 400

Beachwood, OH 44122

   $ 14,736,842.11    7.36842105 % 

Attention:

Telephone:

Facsimile:

 

Sean Apicella

216-488-3687

216-488-3160

     

LIBOR Lending Office

Same as Above

     

MidFirst Bank

501 NW Grand Boulevard

First Floor

Oklahoma City, OK 73118

   $ 4,210,526.32    2.10526316 % 

Attention:

Telephone:

Facsimile:

 

Todd Wright

405-767-7108

405-767-7119

     

LIBOR Lending Office

Same as Above

             200,000,000.00    100 % 

TOTAL COMMITMENTS

 

Name and Address

   Total
Commitment    Total Commitment
Percentage  

KeyBank National Association

   $ 73,026,315.79    15.373961219 % 

 

Schedule 1.1 – Page 7



--------------------------------------------------------------------------------

Name and Address

   Total Commitment    Total Commitment
Percentage  

UBS Loan Finance LLC

   $ 47,500,000.00    10.000000000 % 

Lehman Brothers Commercial Bank

   $ 47,500,000.00    10.000000000 % 

Bank of America, N.A.

   $ 47,500,000.00    10.000000000 % 

Citicorp North America, Inc.

   $ 40,000,000.00    8.42105263 % 

Wachovia Bank, National Association

   $ 40,000,000.00    8.42105263 % 

Charter One Bank, N.A.

   $ 40,000,000.00    8.42105263 % 

Raymond James Bank, FSB

   $ 40,000,000.00    8.42105263 % 

Sovereign Bank

   $ 40,000,000.00    8.42105263 % 

National City Bank

     35,000,000.00    7.36842105 % 

Allied Irish Banks

   $ 14,473,684.21    3.047091413 % 

MidFirst Bank

   $ 10,000,000.00    2.10526316 % 

 

Schedule 1.1 – Page 8



--------------------------------------------------------------------------------

Name and Address

   Total Commitment    Total Commitment
Percentage      $ 475,000,000.00    100 % 

 

Schedule 1.1 – Page 9



--------------------------------------------------------------------------------

SCHEDULE 1.2

ELIGIBLE REAL ESTATE QUALIFICATION DOCUMENTS

With respect to any parcel of Real Estate of Parent Borrower or a Subsidiary
Borrower proposed to be included in the Collateral, each of the following:

(b) Description of Property. A narrative description of the Real Estate, the
improvements thereon and the tenants and Leases relating to such Real Estate.

(c) Security Documents. Such Security Documents relating to such Real Estate as
the Agent shall in good faith require, duly executed and delivered by the
respective parties thereto.

(d) Enforceability Opinion. If required by the Agent, the favorable legal
opinion of counsel to Parent Borrower or such Subsidiary Borrower, from counsel
reasonably acceptable to the Agent and qualified to practice in the State in
which such Real Estate is located, addressed to the Lenders and the Agent
covering the enforceability of such Security Documents and such other matters as
the Agent shall reasonably request.

(e) Perfection of Liens. Evidence reasonably satisfactory to the Agent that the
Security Documents are effective to create in favor of the Agent a legal, valid
and enforceable first lien or security title and security interest in such Real
Estate and that all filings, recordings, deliveries of instruments and other
actions necessary or desirable to protect and preserve such liens or security
title or security interests have been duly effected.

(f) Survey and Taxes. The Survey of such Real Estate, together with the Surveyor
Certification and evidence of payment of all real estate taxes, assessments and
municipal charges on such Real Estate which on the date of determination are
required to have been paid under §7.8.

(g) Title Insurance; Title Exception Documents. The Title Policy (or “marked”
commitment/pro forma policy for a Title Policy) covering such Real Estate,
including all endorsements thereto, and together with proof of payment of all
fees and premiums for such policy, and true and accurate copies of all documents
listed as exceptions under such policy.

(h) UCC Certification. A certification from the Title Insurance Company, records
search firm, or counsel satisfactory to the Agent that a search of the
appropriate public records disclosed no conditional sales contracts, security
agreements, chattel mortgages, leases of personalty, financing statements or
title retention agreements which affect any property, rights or interests of
Parent Borrower or such Subsidiary Borrower that are or are intended to be
subject to the security interest, security title, assignments, and mortgage
liens created by the Security Documents relating to such Real Estate except to
the extent that the same are discharged and removed prior to or simultaneously
with the inclusion of the Real Estate in the Collateral.

(i) Management Agreement. A true copy of the Management Agreement, if any,
relating to such Real Estate, which shall be in form and substance reasonably
satisfactory to the Agent.

 

Schedule 1.2 – Page 1



--------------------------------------------------------------------------------

(j) Leases. True copies of all Leases relating to such Real Estate as the Agent
or the Required Lenders may request and a Rent Roll for such Real Estate
certified by Parent Borrower or Subsidiary Borrower as accurate and complete as
of a recent date, each of which shall be in form and substance reasonably
satisfactory to the Required Lenders.

(k) Lease Form. The form of Lease, if any, to be used by Parent Borrower or such
Subsidiary Borrower in connection with future leasing of such Mortgaged
Property, which shall be in form and substance reasonably satisfactory to the
Agent.

(l) Subordination Agreements. A Subordination, Attornment and Non-Disturbance
Agreement from tenants of such Real Estate as required by the Agent.

(m) Estoppel Certificates. Estoppel certificates from tenants of such Real
Estate as required by Agent, such certificates to be dated not more than thirty
(30) days prior to the inclusion of such Real Estate in the Collateral, each
such estoppel certificate to be in form and substance reasonably satisfactory to
the Agent.

(n) Certificates of Insurance. Each of (i) a current certificate of insurance as
to the insurance maintained by Parent Borrower or such Subsidiary Borrower on
such Real Estate (including flood insurance if necessary) from the insurer or an
independent insurance broker dated as of the date of determination, identifying
insurers, types of insurance, insurance limits, and policy terms; (ii) certified
copies of all policies evidencing such insurance (or certificates therefor
signed by the insurer or an agent authorized to bind the insurer); and
(iii) such further information and certificates from Parent Borrower or such
Subsidiary Borrower, its insurers and insurance brokers as the Agent may
reasonably request, all of which shall be in compliance with the requirements of
this Agreement.

(o) Property Condition Report. A property condition report from a firm of
professional engineers or architects selected by Borrowers and reasonably
acceptable to Agent (the “Inspector”) satisfactory in form and content to the
Agent and the Required Lenders, dated not more than one hundred eighty
(180) days prior to the inclusion of such Real Estate in the Collateral,
addressing such matters as the Agent and the Required Lenders may reasonably
require.

(p) Hazardous Substance Assessments. A hazardous waste site assessment report
addressed to the Agent (or the subject of a reliance letter addressed to, and in
a form reasonably satisfactory to, the Agent) concerning Hazardous Substances
and asbestos on such Real Estate dated or updated not more than one hundred
eighty (180) days prior to the inclusion of such Real Estate in the Collateral,
from the Environmental Engineer, such report to contain no qualifications except
those that are acceptable to the Required Lenders in their reasonable discretion
and to otherwise be in form and substance reasonably satisfactory to the Agent
in its sole discretion.

(q) Zoning and Land Use Compliance. Such evidence regarding zoning and land use
compliance as the Agent may require and approve in its reasonable discretion.

(r) Certificate of Occupancy. A copy of the certificate(s) of occupancy issued
to Parent Borrower or any Subsidiary Borrower for such parcel of Real Estate
permitting the use

 

Schedule 1.2 – Page 2



--------------------------------------------------------------------------------

and occupancy of the Building thereon (or a copy of the certificates of
occupancy issued for such parcel of Real Estate and evidence satisfactory to the
Agent that any previously issued certificate(s) of occupancy is not required to
be reissued to Parent Borrower or any Subsidiary Borrower), or a legal opinion
or certificate from the appropriate authority reasonably satisfactory to the
Agent that no certificates of occupancy are necessary to the use and occupancy
thereof.

(s) Appraisal. An Appraisal of such Real Estate, in form and substance
satisfactory to the Agent and the Required Lenders as provided in §5.2 and dated
not more than ninety (90) days prior to the inclusion of such Real Estate in the
Collateral.

(t) Budget. An operating and capital expenditure budget for such Real Estate in
form and substance reasonably satisfactory to the Required Lenders, together
with a twelve (12) month cash flow projection. The capital expenditure budget
for the Real Estate must show adequate reserves or cash flow to cover capital
expenditure needs of the Real Estate.

(u) Operating Statements. Operating statements for such Real Estate in the form
of such statements delivered to the Lenders under §7.4(e) covering each of the
four fiscal quarters ending immediately prior to the addition of such Real
Estate to the Collateral, to the extent available.

(v) Environmental Disclosure. Such evidence regarding compliance with §6.20(d)
as Agent may reasonably require.

(w) Subsidiary Borrower Documents. With respect to Real Estate owned by a
Subsidiary, the Joinder Agreement and such other documents, instruments,
reports, assurances, or opinions as the Agent may reasonably require.

(x) Additional Documents. Such other agreements, documents, certificates,
reports or assurances as the Agent may reasonably require.

 

Schedule 1.2 – Page 3



--------------------------------------------------------------------------------

SCHEDULE 6.3

LIST OF ALL ENCUMBRANCES ON ASSETS

None.

 

Schedule 6.3 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.5

NO MATERIAL CHANGES

None.

 

Schedule 6.5 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.7

PENDING LITIGATION

None.

 

Schedule 6.7 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.15

CERTAIN TRANSACTIONS

None.

 

Schedule 6.20(d) – Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.21(a)

PARENT BORROWER SUBSIDIARIES

 

1. Rhino Equity LLC

 

2. Quill Equity LLC

 

3. Lemur Properties LLC

 

4. Porpoise Ventures LLC

 

5. Tarantula Interests LLC

 

6. Tarantula Ventures LLC

Each entity is directly or indirectly 100% owned by Parent Borrower.

 

Schedule 6.21(a) – Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.21(b)

UNCONSOLIDATED AFFILIATES OF PARENT BORROWER AND ITS

SUBSIDIARIES

None.

 

Schedule 6.21(b) – Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.22

EXCEPTIONS TO RENT ROLL

None.

 

Schedule 6.22 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.23

MANAGEMENT AGREEMENTS

 

1. Management Agreement by and between Eden Ventures LLC and DFD Technical
Services LLC, dated May 27, 2005, as assigned by Eden Ventures LLC to Rhino
Interests LLC, effective December 19, 2005, as assigned from Rhino Interests LLC
to Rhino Equity, effective August 7, 2007.

 

2. Management Agreement by and between Quill Ventures LLC and DFD Technical
Services LLC, dated December 19, 2005, as assigned by Quill Ventures LLC to
Quill Equity LLC, effective August 7, 2007.

 

3. Management Agreement by and between Lemur Properties LLC and DFD Technical
Services LLC, dated March 27, 2003.

 

4. Management Agreement by and between Porpoise Ventures and DFD Technical
Services LLC, dated June 25, 2005.

 

5. Asset Management Agreement by and between Eden Ventures LLC and DuPont Fabros
Development LLC, as assigned by Eden Ventures LLC to Rhino Interests LLC,
effective December 19, 2005, as assigned by Rhino Interests LLC to Rhino Equity
LLC, effective August 7, 2007.

 

6. Asset Management Agreement by and between Porpoise Ventures LLC and DuPont
Fabros Development LLC, dated June 20, 2005.

 

Schedule 6.23 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.25

MATERIAL LOAN AGREEMENTS

LOAN DOCUMENTS IN CONNECTION WITH A $30,144,376 MORTGAGE LOAN FROM

LEHMAN BROTHERS HOLDINGS INC. (“LENDER”) TO TARANTULA VENTURES LLC (“BORROWER”)

(all Documents dated as of February 28, 2007)

 

1. Loan Agreement by and between Lender and Borrower

 

2. Promissory Note made by Borrower to the order of Lender

 

3. Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture
Financing Statement executed by Borrower for the benefit of Lender

 

4. Absolute Assignment of Leases and Rents executed by Borrower for the benefit
of Lender

 

5. Environmental and Hazardous Substance Indemnification Agreement executed by
Borrower, Lammot J. du Pont and Hossein Fateh for the benefit of Lender

 

6. Assignment of Agreements, Licenses, Permits and Contracts executed by
Borrower for the benefit of Lender

 

7. Borrower’s Certification (Purchase Agreement, Acquisition Documents and
Borrower’s Ownership Chart) executed by Borrower for the benefit of Lender

 

8. Borrower’s Certification (Representations and Warranties) executed by
Borrower for the benefit of Lender

 

9. Borrower’s Certification (Financial Statements and Equity Contributions)
executed by Borrower for the benefit of Lender

 

10. Certificate of Sources and Uses of Funds executed by Borrower for the
benefit of Lender

 

11. UCC-1 Financing Statement, as filed with the Delaware Secretary of State,
naming Borrower as the “Debtor” and Lender as the “Secured Party”

 

12. UCC-1 Financing Statement, as filed with the land records of Cook County,
Illinois, naming Borrower as the “Debtor” and Lender as the “Secured Party”

 

Schedule 6.25 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.32

LBHI LOAN DOCUMENTS

 

1. Revolving Credit Agreement by and between Lehman Brothers Holdings Inc.
(“LBHI”), Hossein Fateh (“Fateh”) and Lammot J. du Pont (“du Pont”) (together,
Fateh and du Pont are the “Borrower”) dated June 22, 2007, as amended by that
certain First Amendment to Revolving Credit Agreement by and between LBHI and
Borrower and dated as of the date of this Agreement.

 

2. Promissory Note dated June 22, 2007 made by Borrower to LBHI, as amended by
that certain First Amendment to Promissory Note by and between LBHI and Borrower
and dated as of the date of this Agreement.

 

3. Pledge and Security Agreements of du Pont and Fateh (all dated as of the date
of this Agreement) and related UCC-1s for the following entities:

 

  a. Catapult Ventures LLC

 

  b. Catapult Management LLC

 

4. Pledge and Security Agreements of Panda Interests LLC and Mercer Interests
LLC (all dated as of the date of this Agreement) of their membership interests
in, and related UCC-1s for, the following entities:

 

  a. Eden Management LLC

 

  b. Rhino Interests LLC

 

  c. Quill Ventures LLC

 

  d. Lemur Management LLC

 

  e. Lemur Ventures LLC

 

  f. Meerkat Interests LLC

 

  g. Safari Ventures LLC

 

5. Pledge and Security Agreement of Lemur Management LLC dated as of the date of
this Agreement, of its membership interests in, and related UCC-1s for, Lemur
Ventures LLC.

 

6. Pledge and Security Agreement of Meerkat Interests LLC dated as of the date
of this Agreement, of its membership interests in, and related UCC-1s for,
Safari Ventures LLC.

 

7. Recognition Agreement by and between LBHI and KeyBank National Association,
as Agent, dated as of the date of this Agreement.

 

Schedule 7.24 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 34

ASSIGNMENTS OF LOAN DOCUMENTS

Assignment and Acceptance of Loan Documents dated August 7, 2007 from Merrill
Lynch Capital, a Division of Merrill Lynch Business Financial Services Inc., a
Delaware corporation to KeyBank National Association, a national banking
association, as Agent, assigning that certain promissory note dated June 28,
2005, made by Porpoise Ventures LLC, a Delaware limited liability company in the
maximum principal amount of $110,530,000.00 and that certain Deed of Trust,
Assignment of Leases and Rents, Security Agreement and Fixture Filing dated
June 28, 2005.

Assignment and Acceptance of Loan Documents dated August 7, 2007 from iStar FM
Loans LLC, a Delaware limited liability company, successor-in-interest to
Fremont Investment & Loan, a California industrial bank to KeyBank National
Association, a national banking association, as Agent, assigning that certain
Amended and Restated Secured Promissory Note dated July 7, 2006, made by Quill
Ventures LLC, a Delaware limited liability company in the original principal
amount of $126,650,000 and that certain Deed of Trust and Fixture Filing dated
December 19, 2005.

Assignment and Acceptance of Loan Documents dated August 7, 2007 from iStar FM
Loans LLC, a Delaware limited liability company, successor-in-interest to
Fremont Investment & Loan, a California industrial bank to KeyBank National
Association, a national banking association, as Agent, assigning that certain
Increased, Amended and Restated Secured Promissory Note dated June 9, 2005, made
by Eden Ventures LLC, a Delaware limited liability company in the maximum
principal amount of $101,500,000 (as amended and assumed by Rhino Interests LLC,
a Delaware limited liability company, pursuant to that certain First Amendment
to Loan Documents dated December 19, 2005) and that certain Increased, Amended
and Restated Deed of Trust and Fixture Filing dated June 9, 2005.

Assignment and Acceptance of Loan Documents dated August 7, 2007 from iStar FM
Loans LLC, a Delaware limited liability company, successor-in-interest to
Fremont Investment & Loan, a California industrial bank to KeyBank National
Association, a national banking association, as Agent, assigning that certain
Increased, Amended and Restated Secured Promissory Note dated August 14, 2006,
made by Lemur Properties LLC, a Delaware limited liability company in the
original principal amount of $65,000,000 and that certain Increased, Amended and
Restated Deed of Trust and Fixture Filing dated August 14, 2006.

 

Schedule 7.24 – Page 1